Exhibit 10.1

EXECUTION COPY

 

 

 

SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

March 27, 2014

among

NF INVESTMENT CORP.

as Borrower

The LENDERS Party Hereto

and

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent and Syndication Agent

$50,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     36   

SECTION 1.03. Terms Generally

     36   

SECTION 1.04. Accounting Terms; GAAP

     36   

ARTICLE II THE CREDITS

     37   

SECTION 2.01. The Commitments

     37   

SECTION 2.02. Loans and Borrowings

     37   

SECTION 2.03. Requests for Syndicated Borrowings

     38   

SECTION 2.04. Swingline Loans

     38   

SECTION 2.05. Letters of Credit

     40   

SECTION 2.06. Funding of Borrowings

     45   

SECTION 2.07. Interest Elections

     45   

SECTION 2.08. Termination, Reduction or Increase of the Commitments

     46   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     49   

SECTION 2.10. Prepayment of Loans

     50   

SECTION 2.11. Fees

     53   

SECTION 2.12. Interest

     54   

SECTION 2.13. Alternate Rate of Interest

     54   

SECTION 2.14. Increased Costs

     55   

SECTION 2.15. Break Funding Payments

     56   

SECTION 2.16. Taxes

     57   

SECTION 2.17. Payments Generally; Pro Rata Treatment: Sharing of Set-offs

     61   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     62   

SECTION 2.19. Defaulting Lenders

     63   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     67   

SECTION 3.01. Organization; Powers

     67   

SECTION 3.02. Authorization; Enforceability

     67   

SECTION 3.03. Governmental Approvals; No Conflicts

     67   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 3.04. Financial Condition; No Material Adverse Change

     68   

SECTION 3.05. Litigation

     68   

SECTION 3.06. Compliance with Laws and Agreements

     68   

SECTION 3.07. Taxes

     68   

SECTION 3.08. ERISA

     69   

SECTION 3.09. Disclosure

     69   

SECTION 3.10. Investment Company Act; Margin Regulations

     69   

SECTION 3.11. Material Agreements and Liens

     70   

SECTION 3.12. Subsidiaries and Investments

     70   

SECTION 3.13. Properties

     70   

SECTION 3.14. Affiliate Agreements

     70   

SECTION 3.15. OFAC

     71   

SECTION 3.16. Patriot Act

     71   

SECTION 3.17. Foreign Corrupt Practices Act

     71   

SECTION 3.18. Collateral Documents

     71   

ARTICLE IV CONDITIONS

     72   

SECTION 4.01. Effective Date

     72   

SECTION 4.02. Each Credit Event

     73   

ARTICLE V AFFIRMATIVE COVENANTS

     74   

SECTION 5.01. Financial Statements and Other Information

     74   

SECTION 5.02. Notices of Material Events

     77   

SECTION 5.03. Existence: Conduct of Business

     77   

SECTION 5.04. Payment of Obligations

     78   

SECTION 5.05. Maintenance of Properties; Insurance

     78   

SECTION 5.06. Books and Records; Inspection and Audit Rights

     78   

SECTION 5.07. Compliance with Laws

     78   

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances

     79   

SECTION 5.09. Use of Proceeds

     80   

SECTION 5.10. Status of RIC and BDC

     80   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 5.11. Investment Policies

     80   

SECTION 5.12. Portfolio Valuation and Diversification Etc.

     80   

SECTION 5.13. Calculation of Borrowing Base

     84   

SECTION 5.14. Available Collections

     89   

ARTICLE VI NEGATIVE COVENANTS

     89   

SECTION 6.01. Indebtedness

     89   

SECTION 6.02. Liens

     90   

SECTION 6.03. Fundamental Changes

     91   

SECTION 6.04. Investments

     92   

SECTION 6.05. Restricted Payments

     93   

SECTION 6.06. Certain Restrictions on Subsidiaries

     94   

SECTION 6.07. Certain Financial Covenants

     95   

SECTION 6.08. Transactions with Affiliates

     95   

SECTION 6.09. Lines of Business

     95   

SECTION 6.10. No Further Negative Pledge

     96   

SECTION 6.11. Modifications of Longer-Term Indebtedness Documents

     96   

SECTION 6.12. Payments of Longer-Term Indebtedness

     96   

SECTION 6.13. Accounting Changes

     97   

SECTION 6.14. SBIC Guarantee

     97   

SECTION 6.15. Negative Pledge of Equity Interests

     97   

ARTICLE VII EVENTS OF DEFAULT

     97   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     101   

SECTION 8.01. Appointment of the Administrative Agent

     101   

SECTION 8.02. Capacity as Lender

     101   

SECTION 8.03. Limitation of Duties; Exculpation

     101   

SECTION 8.04. Reliance

     102   

SECTION 8.05. Sub-Agents

     102   

SECTION 8.06. Resignation; Successor Administrative Agent

     102   

SECTION 8.07. Reliance by Lenders

     103   

SECTION 8.08. Modifications to Loan Documents

     103   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE IX MISCELLANEOUS

     104   

SECTION 9.01. Notices; Electronic Communications

     104   

SECTION 9.02. Waivers; Amendments

     106   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     108   

SECTION 9.04. Successors and Assigns

     110   

SECTION 9.05. Survival

     115   

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     116   

SECTION 9.07. Severability

     116   

SECTION 9.08. Right of Setoff

     116   

SECTION 9.09. Governing Law; Jurisdiction; Etc.

     117   

SECTION 9.10. WAIVER OF JURY TRIAL

     117   

SECTION 9.11. [Reserved]

     118   

SECTION 9.12. Headings

     118   

SECTION 9.13. Treatment of Certain Information; No Fiduciary Duty;
Confidentiality

     118   

SECTION 9.14. USA PATRIOT Act

     120   

SECTION 9.15. Interest Rate Limitation

     120   

 

-iv-



--------------------------------------------------------------------------------

ANNEX A

   —      Rating Factors

SCHEDULE 1.01(a)

   —      Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)

   —      Commitments

SCHEDULE 1.01(c)

   —      Industry Classification Group List

SCHEDULE 3.11

   —      Material Agreements and Liens

SCHEDULE 3.12(a)

   —      Subsidiaries

SCHEDULE 3.12(b)

   —      Investments

SCHEDULE 6.08

   —      Transactions with Affiliates

EXHIBIT A

   —      Form of Assignment and Assumption

EXHIBIT B

   —      Form of Borrowing Base Certificate

EXHIBIT C

   —      Form of Borrowing Request

EXHIBIT D

   —      Form of Collateral Report

EXHIBIT E

   —      Form of Prepayment Notice

 



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March 27, 2014 (this
“Agreement”), among NF INVESTMENT CORP., a Maryland corporation (the
“Borrower”), the LENDERS party hereto, and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent.

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means each control agreement among the Borrower, the
Collateral Agent and the Custodian in a form reasonably acceptable to the
Administrative Agent governing one or more Collection Accounts.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents (other than Cash Collateral for outstanding Letters of
Credit) included in the Portfolio Investments held by the Obligors.

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
(other than Cash Collateral for outstanding Letters of Credit) included in the
Portfolio Investments held by the Obligors.

“Adjusted LIBO Rate” means for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period multiplied
by (ii) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means KeyBank, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Agent Fee” means the per annum fee payable to the Administrative
Agent in an amount equal to $18,000.

“Administrative Agent Appraisal Testing Month” has the meaning assigned to such
term in Section 5.12(b)(ii)(E)(y).

“Administration Agreement” means that certain Administration Agreement, dated as
of July 10, 2013, between the Borrower and Carlyle GMS Finance Administration,
L.L.C.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

      Revolving Credit Agreement



--------------------------------------------------------------------------------

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include any Financing Subsidiary.

“Affiliate Agreements” means, collectively, (i) the Investment Advisory
Agreement; (ii) the Placement Agent Agreement dated as of July 10 2013, between
the Borrower and TCG Securities, L.L.C; and (iii) the Administration Agreement.

“Aggregate Portfolio Value” means, at any time, the aggregate Value of all
Eligible Portfolio Investments at such time.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the rate per annum equal to 1% plus the
London interbank offered rate as displayed in the Bloomberg Financial Markets
System (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
(or, if such day is not a Business Day, the immediately preceding Business Day),
for Dollar deposits with a term of one month. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
rate as displayed in the Bloomberg Financial Markets System (or successor or
substitute therefor) as set forth above shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such rate as displayed in the Bloomberg Financial Markets System (or
successor or substitute therefor), respectively.

“Applicable Margin” means: (a) with respect to any ABR Loan, (i) prior to the
Commitment Termination Date, 1.25% per annum and (ii) following the Commitment
Termination Date, 1.65%; and (b) with respect to any Eurocurrency Loan,
(i) prior to the Commitment Termination Date, 2.25% per annum and (ii) following
the Commitment Termination Date, 2.65%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

   2    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule 1.01(a) or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service approved by the Board
of Directors of the Borrower and designated in writing to the Administrative
Agent (which designation shall be accompanied by a copy of a resolution of the
Board of Directors of the Borrower that such pricing or quotation service has
been approved by the Borrower).

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and
(b) acceptable to the Administrative Agent. It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., FTI Consulting, Inc., Murray,
Devine and Company, Lincoln International LLC (formerly known as Lincoln
Partners LLC) and Valuation Research Corporation are acceptable to the
Administrative Agent. As used in Section 5.12 hereof, an “Approved Third-Party
Appraiser selected by the Administrative Agent” shall mean any of the firms
identified in the preceding sentence and any other Independent nationally
recognized third-party appraisal firm identified by the Administrative Agent and
consented to by the Borrower (such consent not to be unreasonably withheld).

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries, without duplication, in accordance with GAAP, of
(a) the value of total assets of the Borrower and its Subsidiaries, less all
liabilities and indebtedness not represented by senior securities to (b) the
aggregate amount of senior securities representing indebtedness of Borrower and
its Subsidiaries (including this Agreement).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

   3    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Available Collections” means all cash collections and other cash proceeds with
respect to any Portfolio Investments deposited in the Collection Accounts,
including all principal and interest collections, all proceeds of any sale or
disposition with respect to such Portfolio Investments, cash proceeds or other
funds received by the Borrower or any other Obligor with respect to any
Portfolio Investment, all other amounts on deposit in the Collection Accounts
from time to time, and all proceeds of Cash and Cash Equivalents with respect to
the Collection Accounts.

“Average Life” means, for any Portfolio Investment, as of any date of
determination, the quotient of (i) the amount of each Scheduled Payment of
principal to be paid after such date of determination multiplied by the number
of years (rounded to the nearest hundredth) from such date of determination
until such Scheduled Payment of principal is due, divided by (ii) the Value of
such Portfolio Investment.

“Bankruptcy Code” means the United States Bankruptcy Code.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Unquoted Investment Valuation Policy” has the meaning assigned to such
term in Section 5.12(b)(ii)(B).

“Borrowing” means (a) all Syndicated ABR Loans made, converted or continued on
the same date, (b) all Eurocurrency Loans that have the same Interest Period
and/or (c) a Swingline Loan.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed
(including with all required exhibits attached thereto).

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Base Equity” means (a) the sum of (i) the lesser of (x) the aggregate
amount of all uncalled capital commitments of the Borrower subject to the
Uncalled Capital Pledge (excluding, for the avoidance of doubt, the uncalled
capital commitments of investors that are Defaulted Investors) and
(y) $34,000,000, plus (ii) the Value of all Eligible Portfolio Investments less
(b) the Revolving Credit Exposure.

“Borrowing Base Equity Test” means a test that is satisfied on any date of
determination if (a) the Borrowing Base Equity on such date is greater than
(b) (i) prior to the release of the Uncalled Capital Pledge, $34,000,000 and
(ii) following the release of the Uncalled Capital Pledge, $25,000,000.

 

   4    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C (including with all required exhibits attached thereto).

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.

“Calculation Amount” shall mean, as of the end of any Testing Quarter, an amount
equal to the greater of: (a) (i) 125% of the Adjusted Covered Debt Balance (as
of the end of such Testing Quarter) minus (ii) the aggregate Value of all Quoted
Investments included in the Borrowing Base (as of the end of such Testing
Quarter) and (b) 10% of the aggregate Value of all Unquoted Investments included
in the Borrowing Base (as of the end of such Testing Quarter); provided that in
no event shall more than 25% (or, if clause (b) applies, 10%, or as near thereto
as reasonably practicable) of the aggregate Value of the Unquoted Investments in
the Borrowing Base be tested in respect of any applicable Testing Quarter.

“Capital Call” has the meaning assigned to such term in the Guarantee and
Security Agreement.

“Capital Commitment” has the meaning assigned to such term in the Guarantee and
Security Agreement.

“Capital Contribution” has the meaning assigned to such term in the Guarantee
and Security Agreement.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars.

“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

   5    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b) commercial paper maturing within 270 days from the date of acquisition
thereof and having, at such date of acquisition, a credit rating of at least A-1
from S&P and at least P-1 from Moody’s;

(c) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days from the date of acquisition thereof (i) issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof; provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

(d) fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s; and

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding clauses (a) through (d) above
(including as to credit quality and maturity).

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Borrower and its Subsidiaries in any single issuer; and (iv) in no
event shall Cash Equivalents include any obligation that is not denominated in
Dollars.

“Change in Control” means (a) with respect to the Borrower, (i) the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower, other than the External Manager or any Affiliate of the External
Manager in the business of managing or advising clients (but, for the avoidance
of doubt, excluding Controlled portfolio investment companies of the External
Manager); (ii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were

 

   6    Revolving Credit Agreement



--------------------------------------------------------------------------------

neither (x) nominated by the requisite members of the board of directors of the
Borrower nor (y) appointed by a majority of the directors so nominated;
(iii) the acquisition of direct or indirect Control of the Borrower by any
Person or group other than the External Manager or any Affiliate of the External
Manager in the business of managing or advising clients (but, for the avoidance
of doubt, excluding Controlled portfolio investment companies of the External
Manager) or (iv) the failure of Carlyle GMS Finance Administration L.L.C. to
perform its material obligations under the Administration Agreement, the
Administration Agreement shall fail to be in full force and effect or Carlyle
GMS Finance Administration L.L.C. (or an Affiliate of the External Manager)
ceases to serve as the administrator for the Borrower and (b) with respect to
the External Manager, (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of equity interests
representing more than 65% of the aggregate ordinary voting power represented by
the issued and outstanding equity interests of the External Manager, other than
The Carlyle Group (but, for the avoidance of doubt, excluding Controlled
portfolio investment companies of The Carlyle Group) and (ii) the failure by the
External Manager to perform its material obligations under the Investment
Advisory Agreement, the Investment Advisory Agreement shall fail to be in full
force and effect or the External Manager (or an Affiliate of the External
Manager consented to by the Administrative Agent in its reasonable discretion,
such consent not to be unreasonably withheld, delayed or conditioned) ceases to
serve as the investment advisor for the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of
(a) the adoption of any law, treaty or governmental rule or regulation or any
change in any law, treaty or governmental rule or regulation or in the
interpretation, administration or application thereof (regardless of whether the
underlying law, treaty or governmental rule or regulation was issued or enacted
prior to the date hereof), but excluding proposals thereof, or any determination
of a court or Governmental Authority, (b) any guideline, request or directive by
any Governmental Authority (whether or not having the force of law) or any
implementation rules or interpretations of previously issued guidelines,
requests or directives, in each case that is issued or made after the date
hereof or (c) compliance by any Lender (or its applicable lending office) or any
company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, in each case adopted after the date hereof.
For the avoidance of doubt, all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued (i) by any United States
regulatory authority under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority), in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date adopted, issued, promulgated or implemented.

“Charged-Off Asset” means a Portfolio Investment with respect to which either of
the following occurs: (i) the Borrower (or the Collateral Manager on its behalf)
has classified such Loan Asset as “charged-off” pursuant to the criteria set
forth in its Investment Policies, or (ii) all or any portion of one or more
principal or interest payments (other than in respect of default rate interest
thereon) under such Portfolio Investment remains unpaid for at least 120 days
from the original due date for such payment.

 

   7    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means KeyBank in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

“Collateral Quality Test” means the Weighted Average Life Test, the Weighted
Average Spread Test and the WARF Test. Calculation of the Collateral Quality
Tests shall be required from and after the earlier to occur of (a) six months
following the Effective Date and (b) the date on which the Uncalled Capital
Pledge is released from the Collateral in accordance with the Guarantee and
Security Agreement. The Collateral Quality Tests shall be calculated using the
Value of each applicable Eligible Portfolio Investment and not the Outstanding
Principal Balance thereof.

“Collateral Report” means a certificate of a Financial Officer of the Borrower,
substantially in the form of Exhibit D and appropriately completed.

“Collection Account” means any trust account maintained with the Custodian in
the name of the Borrower for the benefit of and under the “control” (within the
meaning of Section 9-104 of the UCC or 9-106 / 8-106 of the UCC, as applicable)
of the Collateral Agent for the benefit of the Secured Parties pursuant to an
Account Control Agreement, and each subaccount that may be established from time
to time; provided that, subject to the rights of the Collateral Agent hereunder
with respect to such funds, the funds deposited therein (including any interest
and earnings thereon) from time to time shall constitute the property and assets
of the Borrower, and the Borrower shall be solely liable for any Taxes payable
with respect to the Collection Account.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans, and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
initial aggregate amount of the Lenders’ Commitments is $50,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).

 

   8    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earlier of (a) March 27, 2017 and
(b) the date of the Initial Public Offering.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) amortized closing expenses related to the
Transactions and other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, and (v) unrealized losses with respect
to any Investment and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period,
(ii) all investment income items increasing Consolidated Net Income which do not
represent a cash item in such period or any future period and (iii) unrealized
gains with respect to any Investment.

“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and all unused fees whether
or not treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the fiscal quarter ending on such date
to (b) Consolidated Interest Charges for such fiscal quarter.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness on such date minus (z) the LC Exposures fully Cash
Collateralized on such date pursuant to Section 2.05(k) and the last paragraph
of Section 2.09(a).

 

   9    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Current Pay Portfolio Investment” means any Portfolio Investment subject to a
bankruptcy proceeding (but does not constitute a DIP Portfolio Investment) but
as to which:

(a) (i) no default has occurred and is continuing with respect to the payment of
interest and any contractual principal (if any), (ii) all contractual payments
due at the relevant time of determination (including principal, interest and any
other such payments) have been paid in Cash and (iii) the External Manager
reasonably expects that the remaining scheduled interest and principal payments
will be paid in Cash on the scheduled payment dates thereof;

(b) such Portfolio Investment has a Value of no less than 80% of par; and

(c) (i) the related bankruptcy court has authorized all payments due and payable
on such Portfolio Investment and (ii) all interest payments and scheduled
distributions of principal authorized by such bankruptcy court have been paid by
the Underlying Borrower in respect of such Portfolio Investment.

“Custodian” means State Street Bank and Trust Company, as custodian holding
Investments on behalf of the Obligors, or any successor in such capacity. The
term “Custodian” includes any agent or sub-custodian acting on behalf of the
Custodian.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulted Investor” means any investor of the Borrower with respect to which,
to the knowledge of the Borrower or the External Manager, any of the following
events shall have occurred (whatever the reason for such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) such investor shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, liquidator or other similar official
of itself or of all or a substantial part of its assets in connection with an
insolvency or similar proceeding; (ii) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any bankruptcy or insolvency laws; (v) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization, or insolvency
proceeding; or (vi) take personal, partnership, limited liability company,
corporate or trust action, as applicable, for the purpose of effecting any of
the foregoing;

(b) an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or an
order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Investor’s reorganization or appointing a receiver, custodian, trustee,
intervenor, or liquidator of such Person or of all or substantially all of its
assets, or an order for relief shall be entered in respect of such Person in a
proceeding under any bankruptcy or insolvency laws;

 

   10    Revolving Credit Agreement



--------------------------------------------------------------------------------

(c) such investor shall (i) repudiate, challenge, or declare unenforceable its
obligation to make contributions pursuant to its Capital Commitment or a Capital
Call or such obligation shall be or become unenforceable, (ii) otherwise
disaffirm any material provision of its Subscription Agreement, or (iii) give
any written notice that it may not fund future contributions pursuant to a
Capital Call or comply with any material provision of its Subscription
Agreement;

(d) such investor shall fail to fund its pro rata share of a Capital Call within
5 days of such Capital Call being due in accordance with its Subscription
Agreement; or

(e) the Borrower suspends, cancels, reduces, excuses, terminates or abates the
Capital Commitment or any amounts due with respect to a Capital Call for such
investor; provided, however, that to the extent such suspension, cancellation,
reduction, excuse, termination or abatement relates solely to a portion of such
investor’s uncalled Capital Commitment, only such suspended, cancelled, reduced,
excused, terminated or abated portion shall be excluded from the from any
calculations hereunder.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in detail in such writing) has not been satisfied or
otherwise waived in accordance with this Agreement, or (ii) pay to the
Administrative Agent, Issuing Bank, Swingline Lender or any Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
Issuing Bank or Swingline Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in detail in such writing or public statement) cannot
be satisfied), (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender has become, or has a direct or
indirect parent company that is, (i) insolvent, or is generally unable to pay
its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect

 

   11    Revolving Credit Agreement



--------------------------------------------------------------------------------

parent company, or such Lender or its direct or indirect parent company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or instrumentality so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(b)) upon such determination (and the Administrative Agent shall
deliver written notice of such determination to the Borrower, the Issuing Bank
and each Lender and the Swingline Lender).

“DIP Portfolio Investment” means an obligation:

(a) obtained or incurred after the entry of an order for relief in a case
pending under Chapter 11 of the Bankruptcy Code;

(b) to a debtor in possession as described in Chapter 11 of the Bankruptcy Code
or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code);

(c) on which the related Underlying Borrower is required to pay interest and/or
principal on a current basis; and

(d) approved by an order of the bankruptcy court so long as such obligation is
(i) fully secured by a Lien on the debtor’s otherwise unencumbered assets
pursuant to Section 364(c)(2) of the Bankruptcy Code, (ii) fully secured by a
Lien of equal or senior priority on property of the debtor estate that is
otherwise subject to a Lien pursuant to Section 364(d) of the Bankruptcy Code or
(iii) secured by a junior Lien on the debtor’s encumbered assets (so long as
such loan is fully secured based on the most recent current valuation or
appraisal report, if any, of the debtor).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Investments originated by the Borrower and
immediately transferred to a Financing Subsidiary pursuant to a transaction not
prohibited hereunder.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

   12    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Eligible Borrower” means any Underlying Borrower of a Portfolio Investment
that:

(a) is a legal operating entity or holding company;

(b) is not a Governmental Authority (other than with respect to Underlying
Borrowers of Cash and Cash Equivalents);

(c) is not an Affiliate of the Borrower or any Affiliate of The Carlyle Group
(including any entity controlling The Carlyle Group); and

(d) other than in the case of an Underlying Borrower of a DIP Portfolio
Investment or Current Pay Portfolio Investment, is not bankrupt, insolvent or
subject to any proceeding to have the Underlying Borrower adjudicated as
bankrupt or insolvent or placed into receivership or such Underlying Borrower
has filed for protection under the United States Bankruptcy Code.

“Eligible Portfolio Investment” means, as of any date of determination, any
Portfolio Investment that:

(a) is originated in compliance with the Investment Policy as in effect as of
the date such Portfolio Investment was originated or acquired;

(b) is not an Investment in any Subsidiary (including any Financing Subsidiary);

(c) is owned by an Obligor, free and clear of any liens (except Permitted
Liens);

(d) is not a Structured Finance Obligation or a Finance Lease;

(e) is not subject to existing assertions of rescission, set-off, counterclaims
or defenses;

(f) if debt, it is not an obligation (other than a revolving loan or delay-draw
term loan) pursuant to which any future advances or payments to the Underlying
Borrowers may be required to be made by an Obligor;

(g) as of the date such Portfolio Investment is originated or acquired, is not
made to a bankrupt or defunct Underlying Borrower (other than in the case of a
DIP Portfolio Investment or a Current Pay Portfolio Investment);

(h) has an original term to maturity of not greater than 8 years;

(i) has a minimum rating (or shadow rating) of not lower than the Minimum
Ratings;

 

   13    Revolving Credit Agreement



--------------------------------------------------------------------------------

(j) has been originated or acquired in the ordinary course of the Borrower’s
business;

(k) the origination or acquisition thereof was in compliance with all applicable
laws;

(l) if the Portfolio Investment contains a “payment in kind” provision for the
payment of interest, it shall provide for a minimum cash spread of at least
2.50%;

(m) provides for Scheduled Payments of interest in Cash on a semi-annual or more
frequent basis;

(o) is, together with the underlying Loan Agreement and the related loan file,
fully assignable without restriction (except for customary transfer restriction
under the securities laws) or, if such assignment is subject to the consent of
the underlying obligor or lender agent under the related Loan Agreement, the
related Loan Agreement provides that such consent shall not be unreasonably
withheld;

(p) is an “instrument” or a “payment intangible” under Article 9 of the UCC;

(q) payments under such Portfolio Investment are not subject to withholding tax
(unless grossed up in full);

(r) is not adversely selected;

(s) is not Margin Stock or exchangeable for Equity Interests;

(t) is a Performing (i) First Lien Bank Loan, (ii) Second Lien Bank Loan,
(iii) Second Out Loan or (iv) Secured High Yield Security;

(u) is not a commercial real estate loan, a construction loan or otherwise
principally secured by real property;

(v) is treated as indebtedness for tax purposes;

(w) the note evidencing such Portfolio Investment (if any) and copies of the
principal transaction documents related thereto have been delivered to
Collateral Agent or the Custodian as required under the Loan Documents;

(x) the Borrower has all necessary licenses and permits to originate, acquire
and/or own (as applicable) such Portfolio Investment; and

(y) each Underlying Borrower under such Portfolio Investment is an Eligible
Borrower.

Notwithstanding anything in this definition to the contrary, Cash and Cash
Equivalents shall constitute “Eligible Portfolio Investments” for purposes of
this Agreement.

 

   14    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, in each case within the meaning of Title IV of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located, in the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any U.S. withholding tax imposed
on amounts payable to such Lender at the time such Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)) becomes a
party to this Agreement or designates a new lending office, except to the extent
that

 

   15    Revolving Credit Agreement



--------------------------------------------------------------------------------

such Lender’s assignor or such Lender was entitled to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section 2.16,
at the time of such assignment or designation, (c) Taxes attributable to such
Lender’s failure or inability (other than as a result of a Change in Law
occurring after the date such Lender becomes a party to this Agreement) to
comply with Section 2.16(f)(ii), (d) any U.S. federal, state or local backup
withholding Taxes imposed on payments made under any Loan Document, and (e) any
U.S. federal withholding tax that is imposed pursuant to FATCA.

“External Manager” means Carlyle GMS Investment Management L.L.C.

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or any Lender pursuant to
Section 2.16(f), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means March 27, 2020.

“Finance Lease” means any transaction representing the obligation of a lessee to
pay rent or other amounts under a lease which is required to be classified and
accounted for as a capital lease on the balance sheet of such lessee under GAAP.

 

   16    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, chief accounting officer,
principal accounting officer, chief operating officer, chief credit officer,
general counsel, accounting manager, treasurer or controller of the Borrower or
any other officer of the Borrower which has been consented to by the Required
Lenders.

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

“Fixed Rate Portfolio Investment” means a Portfolio Investment other than a
Floating Rate Portfolio Investment.

“Floating Rate Portfolio Investment” means a Portfolio Investment (i) that
provides for scheduled payments of floating-rate interest in cash on a
semi-annual or more frequent basis, (ii) under which the interest rate payable
by the Underlying Borrower thereof is based on a floating rate or other
adjustable rate, plus some specified interest percentage in addition thereto,
and (iii) that provides that such interest rate will reset immediately (or at
the end of a designated interest period) upon any change in the related
underlying rate.

“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any (a) direct or indirect Subsidiary of the Borrower
that is organized under the laws of any jurisdiction other than the United
States or its territories or possessions and that is treated as a corporation
for United States federal income tax purposes, (b) direct or indirect Subsidiary
of the Borrower which is a “controlled foreign corporation” within the meaning
of the Code, (c) direct or indirect Subsidiary of the Borrower substantially all
of whose assets consist of the Capital Stock of one or more direct or indirect
Foreign Subsidiaries or (d) a Subsidiary of a Foreign Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of)

 

   17    Revolving Credit Agreement



--------------------------------------------------------------------------------

such Indebtedness or other obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement, dated as of the date hereof, among the Borrower, the Administrative
Agent, each Subsidiary of the Borrower from time to time party thereto, each
holder (or a representative or trustee therefor) from time to time of any
Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, and the
Collateral Agent.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall reasonably
request consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred

 

   18    Revolving Credit Agreement



--------------------------------------------------------------------------------

purchase price of property or services (excluding accounts payable and accrued
expenses incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed (with the value of such
debt being the lower of the outstanding amount of such debt and the fair market
value of the property subject to such Lien), (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment or (y) a commitment
arising in the ordinary course of business to make a future Investment.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or its Subsidiaries or Affiliates (including its
investment advisor or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

“Industry Classification Group” means (a) any of the Moody’s industry
classification groups set forth in Schedule 1.01(c) hereto, together with any
such classification groups that may be subsequently established by Moody’s and
provided by the Borrower to the Lenders, and (b) up to three additional industry
group classifications established by the Borrower pursuant to Section 5.12.

“Initial Public Offering” means the initial public offering of Carlyle GMS
Finance, Inc. of its common Securities pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the United States Securities Act of 1933, as amended.

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07 in the form of a
Borrowing Request substantially in the form of Exhibit C hereto.

“Interest Payment Date” means (a) each Payment Date and (b) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

   19    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Interest Period” means (a) initially, the period from and including the Closing
Date to and including the last day of the calendar month in which the Closing
Date occurs and (b) subsequently, each calendar month thereafter.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Advisory Agreement” means that certain Investment Advisory
Agreement, dated as of July 10, 2013, between the Borrower and Carlyle GMS
Investment Management L.L.C.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the “BUSINESS” section of the Borrower’s
Registration Statement, and as the same may be changed, altered, expanded,
amended, modified, terminated or restated from time to time pursuant to a
Permitted Policy Amendment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means KeyBank, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(j).

“KeyBank” means KeyBank National Association.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lender” means each Person listed on Schedule 1.01(b) as having a Commitment and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption that provides for it to assume a Commitment or to acquire
Revolving Credit Exposure, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

   20    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, for any Interest Period, in the case of Eurocurrency
Borrowings, the ICE Benchmark Administration Limited London interbank offered
rate per annum for deposits in Dollars for a period equal to one month as
displayed in the Bloomberg Financial Markets System (or such other page on that
service or such other service designated by the ICE Benchmark Administration
Limited interbank offered rate for the display of such Administration’s London
interbank offered rate for deposits in Dollars) as of 11:00 a.m., London time on
the day that is two Business Days prior to the first day of the Interest Period;
provided that if the Administrative Agent determines that the relevant foregoing
sources are unavailable for the relevant Interest Period, LIBO Rate shall mean
the rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rate per
annum at which the Administrative Agent could borrow funds if it were to do so
by asking for and then accepting interbank offers two (2) business days’
preceding the first day of such Interest Period in the London interbank market
for Dollars as of 11:00 a.m. for delivery on the first day of such Interest
Period, for the number of days comprised therein and in an amount comparable to
the amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).

“Loan Agreement” means the loan agreement, credit agreement, indenture or other
agreement pursuant to which a Portfolio Investment has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Portfolio Investment or of which the holders of such
Portfolio Investment are the beneficiaries.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

   21    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Maintenance Covenant” means a covenant by a borrower that requires such
borrower to comply with certain financial covenants during the period or as of a
specified day in each reporting period, as the case may be, specified in the
underlying Loan Agreement, regardless of any action taken by such borrower.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities or financial condition of
the Borrower or the Borrower and its Subsidiaries taken as a whole (excluding in
any case a decline in the net asset value of the Borrower or a change in general
market conditions or values of the Portfolio Investments), or (b) the validity
or enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $10,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $10,000,000.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Portfolio Investment executed or
effected on or after the date such Portfolio Investment was originated or
acquired by the related Obligor which:

(a) reduces or forgives any or all of the principal amount due under such
Portfolio Investment;

(b) delays or extends the maturity date for such Portfolio Investment; provided,
that an extension of the term of a Loan Agreement that is not in default during
the Availability Period shall not be considered a Material Modification;

(c) waives one or more cash interest payments, permits any interest due in cash
to be deferred or capitalized and added to the principal amount of such
Portfolio Investment, or reduces the cash spread (giving effect to any LIBOR
floor) or cash coupon with respect to such Portfolio Investment to less than
(i) 7.00% for a Fixed Rate Portfolio Investment, and (ii) LIBOR plus 3.00% for
any Floating Rate Portfolio Investment;

(d) contractually or structurally subordinates such Portfolio Investment by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Underlying Borrower or the granting of
Liens (other than any expressly permitted Liens, including “permitted liens” as
defined in the applicable Loan Agreement for such Portfolio Investment or such
comparable definition if “permitted liens” is not defined therein) on any of the
collateral securing such Portfolio Investment; or

 

   22    Revolving Credit Agreement



--------------------------------------------------------------------------------

(e) substitutes, alters or releases the collateral securing such Portfolio
Investment and such substitution, alteration or release, as determined in the
sole reasonable discretion of the Administrative Agent, materially and adversely
affects the value of such Portfolio Investment (other than releases for value
with application of 100% of net proceeds in permanent reductions of amounts
outstanding under the Portfolio Investment as may be permitted in the underlying
Loan Agreement).

“Maximum Commitment Increase Amount” means an amount equal to the sum of (a) the
aggregate Commitments of the Lenders as of the Effective Date plus (b) the
product of (i) the aggregate Commitments of the Lenders as of the Effective Date
times (ii) 50%.

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

“Minimum Ratings” means, with respect to any Portfolio Investment, a facility
rating of (a) CCC by S&P or Caa2 by Moody’s (and if a facility rating is
provided by both S&P and Moody’s and they are different, the lower facility
rating shall be utilized) or (b) Caa2 by the application of RiskCalc.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries), or any Extraordinary Receipt received or
paid to the account of the Borrower or any of its Subsidiaries (other than
Financing Subsidiaries) (in each case, which requires a payment of the Loans
under Section 2.10(d)), an amount equal to (a) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (b) the sum of (i) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (ii) the reasonable out-of-pocket fees, costs and expenses incurred
by the Borrower or such Subsidiary in connection with such transaction,
(iii) the taxes paid or reasonably estimated to be actually payable within two
years of the date of the relevant transaction in connection with such
transaction; provided that, if the amount of any estimated taxes pursuant to
this clause (iii) exceeds the amount of taxes actually required to be paid in
cash in respect of such Disposition,

 

   23    Revolving Credit Agreement



--------------------------------------------------------------------------------

the aggregate amount of such excess shall constitute Net Cash Proceeds (as of
the date the Borrower determines such excess exists); and provided, further,
that if the amount of any estimated taxes pursuant to this clause (iii) is less
than the amount of taxes actually required to be paid in cash in respect of such
Disposition, the shortfall shall be netted against subsequent Net Cash Proceeds
received by the Borrower or any of its Subsidiaries (other than any Financing
Subsidiaries) and (iv) any reasonable costs, fees, commissions, premiums and
expenses incurred by the Borrower or any of its Subsidiaries in connection with
such Disposition; and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any of its Subsidiaries (other than any Financing Subsidiary) (including, for
the avoidance of doubt, cash received by the Borrower or any of its Subsidiaries
(other than any Financing Subsidiaries) for the sale by the Borrower or such
Subsidiary of any Equity Interest of a Financing Subsidiary but specifically
excluding any sale of any Equity Interest by a Financing Subsidiary or cash
received by a Financing Subsidiary in connection with the sale of any Equity
Interest), or the incurrence or issuance of any Indebtedness by the Borrower or
any of its Subsidiaries (other than Financing Subsidiaries) (in each case, which
requires a payment of the Loans under Section 2.10(d)), an amount equal to
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction minus (ii) the sum of (1) reasonable out-of-pocket fees, costs and
expenses, incurred by the Borrower or such Subsidiary in connection therewith
plus (2) any reasonable costs, fees, commissions, premiums, expenses, or
underwriting discounts or commissions incurred by the Borrower or any of its
Subsidiaries in connection therewith.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their Securities.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loans or Loan Document).

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness; provided that “Other Covered Indebtedness” shall not include any
Indebtedness secured by a Lien on Investments permitted under Section 6.02(e).

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by

 

   24    Revolving Credit Agreement



--------------------------------------------------------------------------------

appropriate proceedings, (b) Indebtedness (other than Indebtedness for borrowed
money) arising in connection with transactions in the ordinary course of any
Obligor’s business in connection with its purchasing of securities, derivatives
transactions, reverse repurchase agreements or dollar rolls to the extent such
transactions are permitted under the Investment Company Act and the Borrower’s
Investment Policies (after giving effect to any Permitted Policy Amendments),
provided that such Indebtedness does not arise in connection with the purchase
of Investments other than Cash Equivalents and U.S. Government Securities and
(c) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as such judgments
or awards do not constitute an Event of Default under clause (l) of Article VII.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding any
such taxes, charges or similar levies resulting from an assignment by any Lender
in accordance with Section 9.04 hereof (unless such assignment is made pursuant
to Section 2.18(b)).

“Outstanding Principal Balance” means the principal balance of a Portfolio
Investment, expressed exclusive of the portion of the outstanding principal
balance of a Portfolio Investment, if any, that represents interest which has
accrued in kind and has been added to the principal balance of such Portfolio
Investment, and any accrued interest.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04.

“Payment Date” means the 20th day of March, June, September and December in each
year, commencing on June 20, 2014 unless such 20th day is not a Business Day, in
which case the following Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies or broker-dealers and similar Liens incurred in the
ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmens’, storage and repairmen’s
Liens and other similar Liens arising in the ordinary course of business and
securing obligations (other than Indebtedness for borrowed money) not yet due or
that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower in accordance with GAAP; (d) Liens incurred or pledges or deposits made
to secure obligations incurred in the ordinary course of

 

   25    Revolving Credit Agreement



--------------------------------------------------------------------------------

business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause
(l) of Article VII; (g) customary rights of setoff and liens upon (i) deposits
of cash in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (i) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; (j) easements, rights of way, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Obligor or any of its Subsidiaries
in the normal conduct of such Person’s business; (k) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder); and (l) precautionary Liens, and filings of financing
statements under the Uniform Commercial Code, covering assets sold or
contributed to any Person not prohibited hereunder. For the avoidance of doubt,
no Liens securing the facility of any Financing Subsidiary shall be a Permitted
Lien hereunder.

“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies that is
either (a) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (b) required by applicable law, rule, regulation or
Governmental Authority, or (c) not material in the reasonable discretion of the
Administrative Agent (for the avoidance of doubt, no change, alteration,
expansion, amendment, modification, termination or restatement of the Investment
Policies shall be deemed “material” if investment size proportionately increases
as the size of the Borrower’s capital base changes).

“Permitted SBIC Guarantee” means a guarantee by one or more Obligors of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form, provided
that the recourse to such Obligor(s) thereunder is expressly limited only to
periods after the occurrence of an event or condition that is an impermissible
change in the control of such SBIC Subsidiary (it being understood that, as
provided in clause (q) of Article VII, it shall be an Event of Default hereunder
if any such event or condition giving rise to such recourse occurs).

 

   26    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Permitted Valuation Policy Amendment” means any change, alteration, expansion,
amendment, modification, termination or restatement of the Borrower Unquoted
Investment Valuation Policy that is either (a) approved in writing by the
Administrative Agent (with the consent of the Required Lenders), (b) required by
applicable law, rule, regulation or Governmental Authority, or (c) not material
in the reasonable discretion of the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Portfolio Investment” means a Portfolio Investment which provides for a
portion of the interest that accrues thereon to be added to the principal amount
of such Portfolio Investment for some period of the time prior to such Portfolio
Investment requiring the current cash payment of such previously capitalized
interest.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means has the meaning set forth in Section 5.01(i).

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base and clause
(p) of Article VII, Cash).

“Prime Rate” means the prime rate displayed in the Bloomberg Financial Markets
System (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time); each
change in the Prime Rate shall be effective from and including the date such
change is displayed on the applicable page or service.

“Prohibited Assignees and Participants Side Letter” means that certain Side
Letter, dated as of the date hereof, between the Borrower and the Administrative
Agent.

“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.

“Quoted Investments” means Portfolio Investments (including Cash Equivalents)
for which market quotations are readily available in the manner set forth under
Section 5.12(b)(ii)(A), as determined by the Borrower in its commercially
reasonable discretion; provided that a Portfolio Investment shall not constitute
a Quoted Investment unless there are at least three bids from Approved Dealers
(including in the case of an Approved Pricing Service, the inclusion of at least
three bids) available at any time the Borrower is required to determine the
Value of such Portfolio Investment in accordance with Section 5.12.

 

   27    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Rating Factor” means, for each Eligible Portfolio Investment, the Rating Factor
assigned by the Borrower to such Eligible Portfolio Investment based upon a
corresponding rating and estimated default frequency determined through using
RiskCalc and the table set forth in Annex A. The Rating Factor will be assigned
to an Eligible Portfolio Investment upon acquisition of such Portfolio
Investment by the Borrower and must be refreshed on an annual basis thereafter.
The Borrower has the option to provide such Rating Factor using a corresponding
current public or private rating (shadow rating or credit estimate) for the
related Underlying Borrower as issued or provided by either S&P or Moody’s (and
if a facility rating is provided by both S&P and Moody’s and they are different,
the lower facility rating shall be utilized). A RiskCalc Rating Factor shall
only be used in the absence of a Rating Factor based upon an existing public
rating, private rating, shadow rating or credit estimate and a Rating Factor
obtained via a public rating, private rating, shadow rating or credit estimate
shall take precedence over an existing Rating Factor obtained via RiskCalc. For
purposes of determining the Rating Factor in accordance with Annex A, solely
with respect to an Eligible Portfolio Investment with a “bond default rating”
determined by RiskCalc, (i) an Eligible Portfolio Investment with a RiskCalc
“bond default rating” of Baa3 or better will be deemed to have a “bond default
rating” of Ba3, (ii) an Eligible Portfolio Investment with a RiskCalc “bond
default rating” of Ba1 will be deemed to have a “bond default rating” of B1,
(iii) an Eligible Portfolio Investment with a RiskCalc “bond default rating” of
Ba2, Ba3 or B1 will be deemed to have a “bond default rating” of B2, and (iv) an
Eligible Portfolio Investment with a RiskCalc “bond default rating” of B2 will
be deemed to have a “bond default rating” of B3.

“Register” has the meaning set forth in Section 9.04.

“Registration Statement” means the Registration Statement filed by the Borrower
with the Securities and Exchange Commission on May 24, 2013.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Available Funds” means the sum (without duplication) of (a) the
aggregate undrawn capital commitments of the Borrower’s equity holders to the
Borrower, plus (b) the aggregate amount available to be drawn under any
committed facilities, including, for the avoidance of doubt, this Agreement, for
which all applicable conditions to availability could be satisfied at such time.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of Required Lenders.

 

   28    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower or any Subsidiary in respect
thereof shall constitute a Restricted Payment hereunder).

“Return of Capital” means (a) any net cash amount received by any Obligor in
respect of the outstanding principal of any Investment (whether at stated
maturity, by acceleration or otherwise), (b) without duplication of amounts
received under clause (a), any net cash proceeds received by any Obligor from
the sale of any property or assets pledged as collateral in respect of any
Investment to the extent such net cash proceeds are less than or equal to the
outstanding principal balance of such Investment, (c) any net cash amount
received by any Obligor in respect of any Investment that is an Equity Interest
(x) upon the liquidation or dissolution of the issuer of such Investment, (y) as
a distribution of capital made on or in respect of such Investment, or
(z) pursuant to the recapitalization or reclassification of the capital of the
issuer of such Investment or pursuant to the reorganization of such issuer or
(d) any similar return of capital received by any Obligor in cash in respect of
any Investment (in the case of clauses (a), (b), (c) and (d), net of any fees,
costs, expenses and taxes payable with respect thereto).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Syndicated Loans, and
its LC Exposure and Swingline Exposure, at such time.

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“RiskCalc” means, for purposes of determining the rating to be utilized in
establishing a Rating Factor for an Eligible Portfolio Investment and the
applicable expected default frequency (“EDF”), application of Moody’s RiskCalc
Plus Version 4.0 (or such other version of Moody’s RiskCalc consented to by the
Administrative Agent, such consent not to be unreasonably withheld, delayed or
conditioned) in the Credit Cycle Adjustment (“CCA”) mode with static mapping to
equivalent bond letter ratings; provided, however, that if at any time of
determination a different Rating Factor is obtained utilizing the Financial
Statement Only (“FSO”) mode, upon the Borrower’s request and the approval of the
Administrative Agent in its sole discretion, the FSO mode may be substituted for
the CCA mode with respect to determining such Rating Factor.

 

   29    Revolving Credit Agreement



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority with jurisdiction over the
Obligors.

“SBA” means the United States Small Business Administration.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary in form and substance reasonably
acceptable to the Administrative Agent.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee). Any such designation by the Borrower shall be effected pursuant to a
certificate of a Financial Officer delivered to the Administrative Agent, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.

“Scheduled Payment” means, with respect to a Portfolio Investment, each
scheduled payment of principal or interest required to be made by an Underlying
Borrower on the Portfolio Investment, as adjusted pursuant to the terms of the
related Loan Agreement.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or
more Obligors) that (a) has no scheduled amortization prior to, and a final
maturity date not earlier than, six months after the Final Maturity Date (it
being understood that none of: (w) the conversion features under convertible
notes; (x) the triggering and/or settlement thereof; or (y) any cash payment
made in respect thereof, shall constitute “amortization” for purposes of this
clause (a)), (b) is incurred pursuant to documentation that is substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers as determined by the Administrative Agent in its reasonable
judgment and (c) is not secured by any assets of any Obligor other than pursuant
to this Agreement or the Security Documents and the holders of

 

   30    Revolving Credit Agreement



--------------------------------------------------------------------------------

which have either executed (i) a joinder agreement to the Guarantee and Security
Agreement or (ii) such other document or agreement, in a form reasonably
satisfactory to the Administrative Agent and the Collateral Agent, pursuant to
which the holders of such Secured Longer-Term Indebtedness shall have become a
party to the Guarantee and Security Agreement and assumed the obligations of a
Financing Agent or Designated Indebtedness Holder (in each case, as defined in
the Guarantee and Security Agreement).

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
an Obligor that is secured by any assets of any Obligor and that does not
constitute Secured Longer-Term Indebtedness, (b) any Indebtedness of an Obligor
that is not secured by any assets of any Obligor other than pursuant to this
Agreement or the Security Documents and the holders of which have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or
(ii) such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders of
such Secured Shorter-Term Indebtedness shall have become a party to the
Guarantee and Security Agreement and assumed the obligations of a Financing
Agent or Designated Indebtedness Holder (in each case, as defined in the
Guarantee and Security Agreement) and (c) any Indebtedness that is designated as
“Secured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

“Security Documents” means, collectively, the Guarantee and Security Agreement,
each Account Control Agreement, all Uniform Commercial Code financing statements
filed with respect to the security interests in personal property created
pursuant to the Guarantee and Security Agreement and all other assignments,
pledge agreements, security agreements, control agreements and other instruments
executed and delivered on or after the date hereof by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

“SPE Subsidiary” means an SBIC Subsidiary or a direct or indirect Subsidiary of
the Borrower with respect to which (other than pursuant to Standard
Securitization Undertakings):

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor, (ii) is recourse
to or obligates any Obligor in any way or (iii) subjects any property of any
Obligor, directly or indirectly, contingently or otherwise, to the satisfaction
thereof or any Guarantee thereof,

(b) no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or other financial assets, and

 

   31    Revolving Credit Agreement



--------------------------------------------------------------------------------

(c) no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Spread” means, with respect to any Floating Rate Portfolio Investment as of any
date of determination, (i) to the extent that such Floating Rate Portfolio
Investment determines the applicable interest rate thereunder based on the
London Interbank Offered Rate without reference to a “LIBOR floor”, the
specified cash interest percentage in excess of the London Interbank Offered
Rate thereunder as of such date of determination, (ii) to the extent that such
Floating Rate Portfolio Investment determines the applicable interest rate
thereunder based on a “LIBOR floor”, the specified cash interest percentage in
excess of the applicable LIBO Rate for the current Interest Period (as most
recently determined in accordance herewith), or (iii) to the extent that such
Floating Rate Portfolio Investment determines the applicable interest rate
thereunder based on the prime rate or a rate other than the London Interbank
Offered Rate or a “LIBOR floor”, the specified cash interest percentage in
excess of the applicable LIBO Rate for the current Interest Period (as most
recently determined in accordance herewith).

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations or securitization of financial
assets.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include

 

   32    Revolving Credit Agreement



--------------------------------------------------------------------------------

those imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle, secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, and which entitle
the holders thereof to receive payments that depend on the cash flow from such
receivables or other financial assets, including collateralized debt obligations
and mortgaged-backed securities. For the avoidance of doubt, if an obligation
satisfies the definition of “Structured Finance Obligation”, such obligation
shall not (a) qualify as any other category of Eligible Portfolio Investment and
(b) be included in the Borrowing Base.

“Subscription Agreement” has the meaning assigned to such term in the Guarantee
and Security Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement. It is understood and agreed that no Financing
Subsidiary, Immaterial Subsidiary or Foreign Subsidiary (or a Subsidiary of a
Foreign Subsidiary) shall be a Subsidiary Guarantor.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
incurred under the Commitments and.

“Swingline Lender” means KeyBank, in its capacity as lender of Swingline Loans
hereunder, and its successors in such capacity as provided in Section 2.04(d).

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

   33    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to
Section 2.08(b), or (iii) the date on which the Commitments are terminated
pursuant to Article VII.

“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Uncalled Capital Pledge” has the meaning assigned to such term in the Guarantee
and Security Agreement.

“Underlying Borrower” means, with respect to any Portfolio Investment, any
Person obligated to make payments under the related Loan Agreement, including
any guarantor thereof.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” means any Portfolio Investment other than a Quoted
Investment.

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by one or more other Obligors) that (a) has no amortization
prior to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood that none of: (w) the conversion features
under convertible notes; (x) the triggering and/or settlement thereof; or
(y) any cash payment made in respect thereof, shall constitute “amortization”
for purposes of this clause (a)), (b) is incurred pursuant to documentation that
is substantially comparable to market terms for substantially similar debt of
other similarly situated borrowers as determined by the Administrative Agent in
its reasonable judgment and (c) is not secured by any assets of any Obligor.

 

   34    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of an Obligor that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Value” has the meaning assigned to such term in Section 5.13.

“WARF Test” means, as of any date of determination, a test that is satisfied if
WARF is not greater than 4000.

“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Portfolio Investments, the number of years following such date
obtained by summing the products obtained for each of the Eligible Portfolio
Investments, by multiplying: (a) the Average Life of each such Eligible
Portfolio Investments as at such date of determination, by the Value of such
Eligible Portfolio Investments, and dividing such sum by: (b) the aggregate
Value of all Eligible Portfolio Investments.

“Weighted Average Life Test” means, as of any date of determination, that the
Weighted Average Life of all Eligible Portfolio Investments is equal to or less
than 7.0 years.

“Weighted Average Rating Factor” or “WARF” means, as of any date of
determination, the number obtained by dividing (i) the sum of the products
obtained for each of the Eligible Portfolio Investments, by multiplying (a) the
Rating Factor of each such Eligible Portfolio Investment as at such date of
determination, by (b) the Value of such Eligible Portfolio Investment, by
(ii) the aggregate Value of all Eligible Portfolio Investments.

“Weighted Average Spread” means, as of any date of determination with respect to
all Eligible Portfolio Investments, the Spread obtained by summing the products
obtained for each of the Eligible Portfolio Investments that are Floating Rate
Portfolio Investments, by multiplying: (a) the Spread of each such Eligible
Portfolio Investments, by the maximum committed funding amount, and dividing
such sum by: (b) the aggregate maximum committed funding amounts of all Eligible
Portfolio Investments that are Floating Rate Portfolio Investments.

“Weighted Average Spread Test” means, as of any date of determination, a test
that is satisfied if the Weighted Average Spread of all Eligible Portfolio
Investments that are Floating Rate Portfolio Investments is equal to or greater
than 3.50%.

 

   35    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR Loan”
or “Eurocurrency Loan”). Borrowings also may be classified and referred to by
Type (e.g., an “ABR Borrowing” or “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renews or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) all leases
that would be treated as operating leases for purposes of GAAP on the date
hereof shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations hereunder regardless of any change to
GAAP following the date hereof that would otherwise require such leases to be
treated as Capital Lease Obligations. The Borrower covenants and agrees with the
Lenders that whether or not the Borrower may at any time adopt Financial
Accounting Standard No. 159 (or successor standard solely as it relates to fair
valuing liabilities) or accounts for liabilities acquired in an acquisition on a
fair value basis pursuant to Financial Accounting Standard No. 141(R) (or
successor standard solely as it relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement

 

   36    Revolving Credit Agreement



--------------------------------------------------------------------------------

shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 (or such successor standard solely as it relates to
fair valuing liabilities) or, in the case of liabilities acquired in an
acquisition, Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities).

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Syndicated Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (ii) the aggregate Revolving Credit
Exposure of all of the Lenders exceeding the aggregate Commitments or (iii) the
total Covered Debt Amount exceeding the Borrowing Base then in effect. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Syndicated Loans.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the applicable Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Type of Loans. Each Loan shall be denominated in Dollars. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c) Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate amount
of $500,000 or a larger multiple of $500,000, and each ABR Borrowing (whether
Syndicated or Swingline) shall be in an aggregate amount of $500,000 or a larger
multiple of $100,000; provided that a Syndicated ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Borrowings of more than one
Type may be outstanding at the same time.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Final Maturity Date.

 

   37    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Syndicated Borrowings.

(a) Notice by the Borrower. To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing by delivery of
a Borrowing Request (i) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of a Syndicated ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable.

(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv) the location and number of the Borrower’s account to which funds are to be
disbursed.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be a Eurocurrency Borrowing having
an Interest Period of one month. If a Eurocurrency Borrowing is requested but no
Interest Period is specified, the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month’s duration.

SECTION 2.04. Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000, (ii) the total Revolving Credit Exposures exceeding the aggregate
Commitments or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect; provided that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

   38    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request in writing by
delivery of a Borrowing Request not later than (i) 11:00 a.m., New York City
time, on the day of such proposed Swingline Loan, in order to receive funds by
3:00 p.m., New York City time, on such day and (ii) otherwise 7:00 p.m., New
York City time, in order to receive funds by 1:00 p.m., New York City time, on
the following Business Day. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the account of the Borrower specified in the Borrowing Request (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), by remittance to the Issuing Bank,
as specified in the Borrowing Request) by (i) 3:00 p.m., New York City time, on
the requested date of such Swingline Loan, in the case of a Borrowing Request
delivered before 11:00 a.m., New York City time, on the day of such proposed
Swingline Loan or (ii) 1:00 p.m., New York City time, on the following Business
Day, in the case of a Borrowing Request delivered after 11:00 a.m., New York
City time, on the day of such proposed Swingline Loan but prior to 7:00 p.m.,
New York City time, on such day.

(c) Participations by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time on any Business Day, require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice to the Administrative Agent shall specify the aggregate
amount of Swingline Loans in which the applicable Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each applicable Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above
in this paragraph, to pay to the Administrative Agent, for account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans; provided that no Lender shall be required to purchase a participation in
a Swingline Loan pursuant to this Section 2.04(c) if (x) the conditions set
forth in Section 4.02 would not be satisfied in respect of a Borrowing at the
time such Swingline Loan was made and (y) the Required Lenders shall have so
notified the Swingline Lender in writing and shall not have subsequently
determined that the circumstances giving rise to such conditions not being
satisfied no longer exist.

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph,

 

   39    Revolving Credit Agreement



--------------------------------------------------------------------------------

and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d) Resignation and Replacement of Swingline Lender. The Swingline Lender may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Swingline Lender and the successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
resignation and replacement of the Swingline Lender. In addition to the
foregoing, if a Lender becomes, and during the period it remains, a Defaulting
Lender, and if any Default has arisen from a failure of the Borrower to comply
with Section 2.19(a), then the Swingline Lender may, upon prior written notice
to the Borrower and the Administrative Agent, resign as Swingline Lender,
effective at the close of business New York City time on a date specified in
such notice (which date may not be less than five (5) Business Days after the
date of such notice). On or after the effective date of any such resignation,
the Borrower and the Administrative Agent may, by written agreement, appoint a
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such appointment of a successor Swingline Lender. Upon the effectiveness of
any resignation of the Swingline Lender, the Borrower shall repay in full all
outstanding Swingline Loans together with all accrued interest thereon. From and
after the effective date of the appointment of a successor Swingline Lender,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans to be made thereafter and (ii) references herein to the term “Swingline
Lender” shall be deemed to refer to such successor or to any previous Swingline
Lender, or to such successor and all previous Swingline Lenders, as the context
shall require. After the replacement of the Swingline Lender hereunder, the
replaced Swingline Lender shall have no obligation to make additional Swingline
Loans.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period,
Letters of Credit denominated in Dollars for its own account or the account of
its designee (provided the Obligors shall remain primarily liable to the Lenders
hereunder for payment and reimbursement of all amounts payable in respect of
such Letter of Credit hereunder) in such form as is acceptable to the Issuing
Bank in its reasonable determination and for the benefit of such named
beneficiary or beneficiaries as are specified by the Borrower. Letters of Credit
issued hereunder shall constitute utilization of the Commitments up to the
aggregate amount available to be drawn thereunder.

 

   40    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to paragraph
(e) of this Section) shall not exceed $5,000,000, (ii) the total Revolving
Credit Exposures shall not exceed the aggregate Commitments and (iii) the total
Covered Debt Amount shall not exceed the Borrowing Base then in effect.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date twelve months after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, twelve
months after the then-current expiration date of such Letter of Credit, so long
as such renewal or extension occurs within three months of such then-current
expiration date); provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods. No Letter of
Credit may be renewed following the earlier to occur of the Commitment
Termination Date and the Termination Date, except to the extent that the
relevant Letter of Credit is Cash Collateralized no later than five (5) Business
Days prior to the Commitment Termination Date or Termination Date, as
applicable, or supported by another letter of credit, in each case pursuant to
arrangements reasonably satisfactory to the Issuing Bank and the Administrative
Agent. Notwithstanding anything to the contrary in this clause (d), no Letter of
Credit shall expire following the Final Maturity Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Bank, and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any

 

   41    Revolving Credit Agreement



--------------------------------------------------------------------------------

amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments;
provided that no Lender shall be required to purchase a participation in a
Letter of Credit pursuant to this Section 2.05(e) if (x) the conditions set
forth in Section 4.02 would not be satisfied in respect of a Borrowing at the
time such Letter of Credit was issued and (y) the Required Lenders shall have so
notified the Issuing Bank in writing and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank in respect of Letters of Credit promptly
upon the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the Issuing Bank or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with a Syndicated ABR
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Syndicated ABR Borrowing or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under

 

   42    Revolving Credit Agreement



--------------------------------------------------------------------------------

any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Letter of Credit, and
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of the Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
fraud, gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that:

(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

 

   43    Revolving Credit Agreement



--------------------------------------------------------------------------------

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Syndicated ABR Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement within two Business Days
following the date when due pursuant to paragraph (f) of this Section, then the
provisions of Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for account of the Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for account of such Lender to the
extent of such payment.

(j) Resignation and/or Replacement of Issuing Bank. The Issuing Bank may resign
and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such resignation and
replacement of the Issuing Bank. Upon the effectiveness of any resignation of
the Issuing Bank, the Borrower shall pay all unpaid fees accrued for account of
the resigning Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of the appointment of a successor Issuing Bank, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
effective resignation of the Issuing Bank hereunder, the resigning Issuing Bank,
as the case may be, shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.

(k) Cash Collateralization. If the Borrower shall be required to provide Cash
Collateral for LC Exposure pursuant to Section 2.09(a), Section 2.10(c) or the
last paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Administrative Agent Cash denominated in Dollars in an amount equal to the
amount required under Section 2.09(a), Section 2.10(c) or the last paragraph of
Article VII, as applicable. Such deposit shall be held by the Administrative
Agent as collateral in the first instance for the LC Exposure under this
Agreement and thereafter for the payment of the “Secured Obligations” under and
as defined in the Guarantee and Security Agreement, and for these purposes the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

 

   44    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank.

SECTION 2.07. Interest Elections.

(a) Elections by the Borrower for Syndicated Borrowings. Subject to
Section 2.03(d), the Loans constituting each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of
an Interest Election Request (with a separate request for each Type of Loan
requested) in writing by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Syndicated Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
in a form approved by the Administrative Agent and signed by the Borrower.

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing.

 

   45    Revolving Credit Agreement



--------------------------------------------------------------------------------

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a Syndicated Eurocurrency Borrowing having an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, any
Eurocurrency Borrowing shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing.

SECTION 2.08. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time, without
premium or penalty, terminate, or from time to time reduce, the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is $5,000,000 (or, if less, the entire remaining amount of the Commitments) or a
larger multiple of $1,000,000 in excess thereof (or the entire amount of the
Commitments) and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Syndicated Loans in
accordance with Section 2.10, the total Revolving Credit Exposures would exceed
the total Commitments. Any such reduction of the Commitments below the principal
amount of the Swingline Loans permitted under Section 2.04(a)(i) and the Letters
of Credit permitted under Section 2.05(c)(i) shall result in a dollar-for-dollar
reduction of such amounts as applicable.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

   46    Revolving Credit Agreement



--------------------------------------------------------------------------------

(e) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower may, at any time, request
that the Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”), upon notice to the Administrative Agent (who shall
promptly notify the Lenders), which notice shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders (or
such lesser period as the Administrative Agent may reasonably agree)). Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Borrower shall provide notice to the
Administrative Agent specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which shall be a Business Day
at least three Business Days (or such lesser period as the Administrative Agent
may reasonably agree) after delivery of such notice and 30 days prior to the
Commitment Termination Date; provided that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000
in excess thereof (or such lesser amount as the Administrative Agent may
reasonably agree);

(B) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed the Maximum
Commitment Increase Amount;

(C) each Assuming Lender shall be consented to by the Administrative Agent and
the Issuing Bank (such consent not to be unreasonably withheld, delayed or
conditioned);

(D) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E) the representations and warranties contained in this Agreement shall be true
and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

   47    Revolving Credit Agreement



--------------------------------------------------------------------------------

(ii) Effectiveness of Commitment Increase by Borrower. An Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of any Increasing Lender and such Assuming Lender shall be increased
as of such Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment, duly executed by such Assuming Lender or Increasing
Lender, as applicable, and the Borrower and acknowledged by the Administrative
Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) in
full, (B) simultaneously borrow new Loans hereunder in an amount equal to such
prepayment; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (after giving effect
to such Commitment Increase) and (C) pay to the Lenders the amounts, if any,
payable under Section 2.15 as a result of any such prepayment. Concurrently
therewith, the Lenders shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their commitments as so increased.

 

   48    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Syndicated Loans on the Final Maturity Date; and

(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the date that a Syndicated Borrowing is made and the last
day of the calendar month that is at least ten Business Days after such
Swingline Loan is made.

In addition, on the Commitment Termination Date, the Borrower shall deposit into
the Letter of Credit Collateral Account Cash in Dollars in an amount equal to
102% of the undrawn face amount of all Letters of Credit outstanding on the
close of business on the Commitment Termination Date, such deposit to be held by
the Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent in writing of such selection not later
than the time set forth in Section 2.10(e) prior to the scheduled date of such
repayment; provided that each repayment of Borrowings shall be applied to repay
any outstanding ABR Borrowings before any other Borrowings. If the Borrower
fails to make a timely selection of the Borrowing or Borrowings to be repaid or
prepaid, such payment shall be applied, first, to pay any outstanding ABR
Borrowings and, second, to other Borrowings. Each payment of a Syndicated
Borrowing shall be applied ratably to the Loans included in such Borrowing.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and each Interest Period therefor, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note; in such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to

 

   49    Revolving Credit Agreement



--------------------------------------------------------------------------------

such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

(b) [Reserved].

(c) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that at
any time any Borrowing Base Deficiency shall exist, the Borrower shall, within
five Business Days after delivery of the applicable Borrowing Base Certificate,
prepay the Loans (or provide Cash Collateral for Letters of Credit as
contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness in such
amounts as shall be necessary so that such Borrowing Base Deficiency is cured;
provided that, if the Borrower (x) chooses, by written notice to the
Administrative Agent within such five (5) Business Day period, to make such
repayment by means of a Capital Call (which notice shall include a certification
by a Financial Officer that the uncalled capital commitments of the Borrower at
such time, excluding uncalled capital commitments of Defaulted Investors, exceed
the amount of such Borrowing Base Deficiency), the Borrower shall have thirty
(30) Business Days to cure the Borrowing Base Deficiency (which 30-Business Day
period shall include the five (5) Business Days permitted for delivery of such
written notice to the Administrative Agent) and (y) makes the Capital Call to
its Investors (as defined in the Guarantee and Security Agreement) within ten
(10) Business Days of the date of notice to the Administrative Agent (and
provides the Administrative Agent with written evidence of the Capital Call
notice within two (2) Business Days of such notice being sent); and provided
further that (i) the aggregate amount of such prepayment of Loans (and Cash
Collateral for Letters of Credit) shall be at least equal to the Revolving
Percentage times the aggregate prepayment of the Covered Debt Amount, and
(ii) if, within five Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency, the Borrower shall
present the Lenders with a reasonably feasible plan (other than the use of a
Capital Call as described above) acceptable to the Required Lenders in their
sole discretion to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five (5) Business
Days permitted for delivery of such plan), then such prepayment or reduction
shall not be required to be effected immediately but may be effected in
accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

 

   50    Revolving Credit Agreement



--------------------------------------------------------------------------------

(d) Mandatory Prepayments During Amortization Period. During the period
commencing on the date immediately following the Commitment Termination Date and
ending on the Final Maturity Date:

(i) Asset Disposition. If the Borrower or any of its Subsidiaries (other than a
Financing Subsidiary) Disposes of any property which results in the receipt by
such Person of Net Cash Proceeds in excess of $2,000,000 in the aggregate since
the Commitment Termination Date, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such excess Net Cash Proceeds no
later than the fifth Business Day following the receipt of such excess Net Cash
Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).

(ii) Equity Issuance. Upon the sale or issuance by the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary) of any of its Equity Interests
(other than any sales or issuances of Equity Interests to the Borrower or any
Subsidiary Guarantor, the Borrower shall prepay an aggregate principal amount of
Loans equal to 75% of all Net Cash Proceeds received therefrom no later than the
fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)); provided that, with
respect to any such sale or issuance by the Borrower or any of its Subsidiaries
(other than a Financing Subsidiary) of any of its Equity Interests, the 75% of
Net Cash Proceeds from such sale or issuance which are required to be prepaid
pursuant to this clause (ii) may be reduced (but not below an amount equal to
50% of such Net Cash Proceeds) to the extent that such portion of such Net Cash
Proceeds are or will be applied to the acquisition of Portfolio Investments
which shall be included in the Borrowing Base.

(iii) Indebtedness. Upon the incurrence or issuance by the Borrower or any of
its Subsidiaries (other than a Financing Subsidiary) of any Indebtedness, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)).

(iv) Extraordinary Receipt. Upon any Extraordinary Receipt (which, when taken
with all other Extraordinary Receipts received after the Commitment Termination
Date, exceeds $5,000,000 in the aggregate) received by or paid to or for the
account of the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary), and not otherwise included in clauses (i), (ii) or (iii) of this
Section 2.10(d), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such excess Net Cash Proceeds received therefrom no later
than the fifth Business Day following the receipt of such excess Net Cash
Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).

(v) Return of Capital. If any Obligor shall receive any Return of Capital, the
Borrower shall prepay an aggregate principal amount of Loans equal to 90% of
such Return of Capital (excluding amounts, if any, payable by the Borrower
pursuant to Section 2.15) no later than the fifth Business Day following the
receipt of such Return of Capital (such prepayments to be applied as set forth
in Section 2.09(b)).

Notwithstanding the foregoing, Net Cash Proceeds and Returns of Capital required
to be applied to the prepayment of the Loans pursuant to this Section 2.10(d)
shall (A) be applied in accordance with the Guarantee and Security Agreement,
(B) exclude the amount necessary for

 

   51    Revolving Credit Agreement



--------------------------------------------------------------------------------

the Borrower to make all required distributions (which shall be no less than the
amount estimated in good faith by Borrower under Section 6.05(b) herein) to
maintain the status of a RIC under the Code and a “business development company”
under the Investment Company Act for so long as the Borrower retains such
status, (C) exclude amounts described above in clauses (i) through (v) with
respect to a Foreign Subsidiary if the application of such amounts to the
repayment of the Loans would create a liability for the Borrower or such Foreign
Subsidiary under Section 956 of the Code and (D) if the Loans to be prepaid are
Eurocurrency Loans, the Borrower may defer such prepayment until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to such Net Cash Proceeds, no later than the fifth Business Day
following the receipt of such Net Cash Proceeds, into a segregated collateral
account in the name and under the dominion and control of the Administrative
Agent, pending application of such amount to the prepayment of the Loans on the
last day of such Interest Period; provided, that the Administrative Agent may
direct the application of such deposits as set forth in Section 2.09(b) at any
time and if the Administrative Agent does so, no amounts will be payable by the
Borrower pursuant to Section 2.15.

(e) Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) in writing
(including by telecopy or electronic communication) of any prepayment hereunder
by delivery of a prepayment notice substantially in the form of Exhibit E hereto
(i) in the case of prepayment of a Eurocurrency Borrowing (other than in the
case of a prepayment pursuant to Section 2.10(d)), not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of a Syndicated ABR Borrowing (other than in the case of
a prepayment pursuant to Section 2.10(d)), not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment, or (iv) in the case of any prepayment pursuant to
Section 2.10(d), not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if (i) a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08 and (ii) any notice given in connection with
Section 2.10(d) may be conditioned on the consummation of the applicable
transaction contemplated by such Section and the receipt by the Borrower or any
such Subsidiary (other than a Financing Subsidiary) of Net Cash Proceeds.
Promptly following receipt of any such notice relating to a Syndicated
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02 or in the case of a Swingline Loan, as provided in Section 2.04,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Syndicated Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12 and shall be made in
the manner specified in Section 2.09(b).

 

   52    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.11. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to 0.375% on the average daily unused amount of the Commitment of such
Lender during the period from and including the date hereof to but excluding the
earlier of the date such commitment terminates and the Commitment Termination
Date. Accrued commitment fees shall be payable on each Payment Date and on the
earlier of the date the Commitments terminate and the Commitment Termination
Date, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Syndicated Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin applicable to interest on Eurocurrency Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during each Interest
Period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during each Interest Period from and including
the Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued for each Interest
Period shall be payable on the following Payment Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the Termination
Date and the Borrower shall pay any such fees that have accrued and that are
unpaid on the Termination Date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the Termination Date, the Borrower
shall prepay on the Termination Date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
Termination Date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and, in that connection, the Lenders agree not
later than the date two Business Days after the date upon which the last such
Letter of Credit shall expire or be terminated to rebate to the Borrower the
excess, if any, of the aggregate participation and fronting fees that have been
prepaid by the Borrower over the sum of the amount of such fees that ultimately
accrue through the date of such expiration or termination and the aggregate
amount of all other unpaid obligations hereunder at such time). Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

   53    Revolving Credit Agreement



--------------------------------------------------------------------------------

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the Administrative Agent Fee on the Closing Date and
on each anniversary thereof.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent obvious error.

SECTION 2.12. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest for each day outstanding at a rate per annum
equal to the Alternate Base Rate for such day plus the Applicable Margin.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum for each day outstanding equal to the Adjusted
LIBO Rate for the related Interest Period in which such day falls plus the
Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing and the Required Lenders have elected to increase
pricing, the interest rates applicable to Loans and any fee or other amount
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided above, (ii) in
the case of any Letter of Credit, 2% plus the fee otherwise applicable to such
Letter of Credit as provided in Section 2.11(b)(i), or (iii) in the case of any
fee or other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in Dollars; provided that
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

   54    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing shall
be ineffective and such Syndicated Borrowing (unless prepaid) shall be continued
as, or converted to, a Syndicated ABR Borrowing and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as a
Syndicated ABR Borrowing.

SECTION 2.14. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject the Administrative Agent, any Lender and the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (e) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, converting to, continuing or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans and Letters of Credit held

 

   55    Revolving Credit Agreement



--------------------------------------------------------------------------------

by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed to be material by such Lender or Issuing Bank,
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than six months prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on an Interest Payment Date
therefor (including as a result of the occurrence of any Commitment Increase
Date or an Event of Default), (b) the conversion of any Eurocurrency Loan other
than on the last day of an Interest Period therefor, (c) the failure to borrow,
convert, continue or prepay any Syndicated Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether such notice is permitted to be
revocable under Section 2.10(e) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for the loss, cost and reasonable expense attributable to
such event. In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over

 

   56    Revolving Credit Agreement



--------------------------------------------------------------------------------

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in Dollars from other banks in the
Eurocurrency market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered
following the payment, conversion, or failure to borrow, convert, continue or
prepay that gives rise to a claim under this Section accompanied by a
certificate of such Lender setting forth the amount or amounts that such Lender
is entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if the Borrower shall be required to deduct any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by, or required to be withheld or deducted from a
payment to, the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error. The Borrower shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a

 

   57    Revolving Credit Agreement



--------------------------------------------------------------------------------

Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 2.16(d) below. The applicable Lender shall
indemnify the applicable Borrower, and shall make payment in respect thereof,
within ten (10) days after demand therefor, for any amount which such Borrower
is required to pay to the Administrative Agent pursuant to the immediately
preceding sentence.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after written demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
if and to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and Other Taxes without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Tax Documentation. (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

   58    Revolving Credit Agreement



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a “United States person” (as defined under
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent (and such additional copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender become
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 or any successor form
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(w) duly completed and executed copies of Internal Revenue Service Form W-8BEN
or any successor form claiming eligibility for benefits of an income tax treaty
to which the United States is a party,

(x) duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

(y) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (2) duly
completed and executed copies of Internal Revenue Service Form W-8BEN (or any
successor form) certifying that the Foreign Lender is not a United States
Person, or

(z) any other form including Internal Revenue Service Form W-8IMY as applicable
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.

 

   59    Revolving Credit Agreement



--------------------------------------------------------------------------------

(iii) In addition, each Lender shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender; provided it is legally able to do so at the time. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time the chief
tax officer of such Lender becomes aware that it no longer satisfies the legal
requirements to provide any previously delivered form or certificate to the
Borrower (or any other form of certification adopted by the U.S. or other taxing
authorities for such purpose).

(g) Documentation Required by FATCA. If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such document
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
respective obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) Treatment of Certain Refunds. If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion, that it has received a refund
or credit (in lieu of such refund) of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, any Lender or an Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Administrative Agent, any Lender or an
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, any Lender or an Issuing Bank in the
event the Administrative Agent, any Lender or an Issuing Bank is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this clause (h), in no event will the Administrative Agent, any
Lender or an Issuing Bank be required to pay any amount to Borrower pursuant to
this clause (h), the payment of which would place such Person in a less
favorable net after-Tax position than such Person would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld, or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require the Administrative Agent, any Lender or an Issuing
Bank to make available its tax returns or its books or records (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

   60    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.17. Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the account designated by the Administrative Agent in a
notice to the Borrower and the Lenders, except as otherwise expressly provided
in the relevant Loan Document and except payments to be made directly to the
Issuing Bank or the Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14) or under any other Loan Document (except to the
extent otherwise provided therein) are payable in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.11 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.08
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Syndicated
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Syndicated
Loans) or their respective Loans that are to be included in such Borrowing (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Syndicated Loans held by them; and (iv) each payment of
interest on Syndicated Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.

 

   61    Revolving Credit Agreement



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans, or participations in LC
Disbursements or Swingline Loans, resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Syndicated Loans, and participations in LC
Disbursements and Swingline Loans, of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Syndicated Loans, and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(a) or (b), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

   62    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or is a
Non-Consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.19. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in the manner described in Section 2.09(a); fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in the manner described in
Section 2.09(a); sixth to the payment of any amounts owing to the Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline

 

   63    Revolving Credit Agreement



--------------------------------------------------------------------------------

Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations in respect of any LC Disbursement for which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations in
respect of any LC Disbursement that is owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
reimbursement obligations in respect of any LC Disbursement that is owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the applicable Commitments without giving effect to
Section 2.19(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.19(a)(i)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Sections 2.11(a) and (b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided
that such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.19(d).

(B) With respect to any Section 2.11(b) fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to Issuing Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

   64    Revolving Credit Agreement



--------------------------------------------------------------------------------

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated (effective no later than one (1) Business
Day after the Administrative Agent has actual knowledge that such Lender has
become a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment), but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(iv) Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iii) above cannot, or can only partially, be effected, the
Borrower shall not later than three (3) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender), without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Swingline Exposure (which exposure shall be deemed equal to the
applicable Defaulting Lender’s Applicable Percentage of the total outstanding
Swingline Exposure (other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof)) and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19(d) or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that such former Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the applicable Commitments (without giving effect to
Section 2.19(a)(iii)), and if Cash Collateral has been posted with respect to
such Defaulting Lender, the Administrative Agent will promptly return or release
such Cash Collateral to the Borrower and the Defaulting Lender has reimbursed
the Borrower for all fees and expenses paid by the Borrower to establish the
applicable Cash Collateral account, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

 

   65    Revolving Credit Agreement



--------------------------------------------------------------------------------

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that the participations therein will be fully
allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iii) above and the Defaulting Lender shall not participate therein and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that the participations in any
existing Letters of Credit as well as the new, extended, renewed or increased
Letter of Credit has been or will be fully allocated among the Non-Defaulting
Lenders in a manner consistent with clause (a)(iii) above and such Defaulting
Lender shall not participate therein except to the extent such Defaulting
Lender’s participation has been or will be fully Cash Collateralized in
accordance with Section 2.19(d).

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
promptly following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.19(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Issuing Bank, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided (other than any
Permitted Liens), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at
KeyBank. The Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

   66    Revolving Credit Agreement



--------------------------------------------------------------------------------

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that, subject to the other
provisions of this Section 2.19, the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure; provided, further, that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to this Agreement or the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any other
Obligor or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to this Agreement or the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any other Obligor.

 

   67    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered to the
Administrative Agent the audited consolidated balance sheet of the Borrower and
its Subsidiaries as of and for the year ended December 31, 2012, certified by a
Financial Officer of the Borrower. Such financial statements present fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such period in accordance with GAAP.

(b) No Material Adverse Change. Since December 31, 2013, there has not been any
event, development or circumstance (herein, a “Material Adverse Change”) that
has had or could reasonably be expected to have a material adverse effect on
(i) the business, Portfolio Investments and other assets, liabilities or
financial condition of the Borrower and its Subsidiaries (other than any
Financing Subsidiary) taken as a whole (excluding in any case a decline in the
net asset value of the Borrower or a change in general market conditions or
values of the Portfolio Investments of the Borrower or any of its Subsidiaries),
or (ii) the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.

SECTION 3.05. Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
other Obligor is subject to any contract or other arrangement, the performance
of which by them could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

   68    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information (other than projected financial information, other
forward looking information relating to third parties and information of a
general economic or general industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole (and after giving effect to all updates, modifications and supplements)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. With respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions that the Borrower in good faith believed to be
reasonable at the time of preparation thereof.

SECTION 3.10. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case that are applicable
to the Borrower and its Subsidiaries.

(c) Investment Policies. The Borrower is in compliance in all respects with the
Investment Policies (after giving effect to any Permitted Policy Amendments),
except to the extent that the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

 

   69    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.11. Material Agreements and Liens.

(a) Material Agreements. Part A of Schedule 3.11 is a complete and correct list,
as of the date hereof, of each credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries outstanding on the date hereof, and the aggregate principal
or face amount outstanding or that is, or may become, outstanding under each
such arrangement is correctly described in Part A of Schedule 3.11.

(b) Liens. Part B of Schedule 3.11 is a complete and correct list, as of the
date hereof, of each Lien securing Indebtedness of any Person outstanding on the
date hereof covering any property of the Borrower or any of the Subsidiary
Guarantors, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 3.11.

SECTION 3.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth on Schedule 3.12(a) is a list of the Borrower’s
Subsidiaries as of the date hereof.

(b) Investments. Set forth on Schedule 3.12(b) is a complete and correct list,
as of the date hereof, of all Investments (other than Investments of the types
referred to in clauses (b), (c) and (d) of Section 6.04) held by the Borrower or
any of the Subsidiary Guarantors in any Person on the date hereof and, for each
such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.11, each of the Borrower and any of the Subsidiary Guarantors owns,
free and clear of all Liens (other than Liens created pursuant to this Agreement
or the Security Documents and Permitted Liens), all such Investments.

SECTION 3.13. Properties.

(a) Title Generally. Each of the Borrower and the Subsidiary Guarantors has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries (other than
any Financing Subsidiary) owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries (other than
any Financing Subsidiary) does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.14. Affiliate Agreements. As of the date hereof, the Borrower has
heretofore delivered to the Administrative Agent (to the extent not otherwise
publicly filed with the Securities and Exchange Commission) true and complete
copies of each of the Affiliate Agreements (including and schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the date of hereof, each of the Affiliate Agreements is in
full force and effect.

 

   70    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.15. OFAC.

(a) Each of the Borrower and its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or affiliate of the Borrower
or any of its Subsidiaries is in compliance with the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto.

(b) Neither the Borrower nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner that violates Section 2 of such
executive order, (iii) is a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order or (iv) is located in any country or territory to the extent
that such country or territory itself, or such country’s or territory’s
government, is the subject of any Sanction.

(c) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or, to the Borrower’s knowledge, any other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

SECTION 3.16. Patriot Act. Each of the Borrower and its Subsidiaries is in
compliance with the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001).

SECTION 3.17. Foreign Corrupt Practices Act. Each of the Borrower and its
Subsidiaries is in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, as amended and the Borrower and each
Subsidiary has policies, procedures and internal controls reasonably designed to
ensure compliance with the United States Foreign Corrupt Practices Act of 1977,
as amended. No part of the proceeds of the Loans will be used, directly or
indirectly, by the Borrower or any of its Subsidiaries, or to the actual
knowledge of any Obligor, by any other Person, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 3.18. Collateral Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Lenders a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 6.02) on all right, title and interest of the Borrower and
each Subsidiary Guarantor in the Collateral described therein to secure the
Secured Obligations except for any failure to make any filing that would not

 

   71    Revolving Credit Agreement



--------------------------------------------------------------------------------

constitute an Event of Default under Section 8.01(o). Except for filings
completed prior to the Effective Date and as contemplated hereby and by the
Security Documents, no filing or other action will be necessary to perfect such
Liens except for any failure to make any filing that would not constitute an
Event of Default under Section 8.01(o).

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:

(i) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

(ii) Opinions of Counsel to the Borrower and Subsidiary Guarantors. A favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (A) Latham & Watkins LLP, New York counsel for the
Borrower and the Subsidiary Guarantors and (B) Venable LLP, Maryland counsel for
the Borrower, in each case, in form and substance reasonably acceptable to the
Administrative Agent (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(iv) Officer’s Certificate. A certificate, dated the Effective Date and signed
by the President, the Chief Executive Officer, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
the lettered clauses of the first sentence of Section 4.02.

(v) Guarantee and Security Agreement. The Guarantee and Security Agreement, duly
executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(vi) Control Agreement. A Control Agreement, duly executed and delivered by the
Borrower, the Administrative Agent and State Street Bank and Trust Company.

 

   72    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Borrower and the
Subsidiary Guarantors, confirming that each financing statement in respect of
the Liens in favor of the Collateral Agent created pursuant to the Security
Documents upon filing on the date hereof will be prior to all other financing
statements or other interests reflected therein (other than any financing
statement or interest in respect of liens permitted under Section 6.02 or liens
to be discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Administrative Agent and revealing no liens on any of the
assets of the Borrower or the Subsidiary Guarantors except for liens permitted
under Section 6.02 or liens to be discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Administrative Agent). All UCC
financing statements and similar documents required to be filed in order to
create in favor of the Collateral Agent, for the benefit of the Lenders, a first
priority perfected security interest in the Collateral (to the extent that such
a security interest may be perfected by a filing under the Uniform Commercial
Code) shall have been properly filed in each jurisdiction required (or
arrangements for such filings acceptable to the Collateral Agent shall have been
made).

(c) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and all Subsidiary Guarantors in connection with the Transactions and
any transaction being financed with the proceeds of the Loans, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

(d) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent all documented fees and expenses related to this Agreement
owing on the Effective Date that the Borrower has agreed to pay in connection
with this Agreement.

(e) Patriot Act. The Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

(f) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender may reasonably request in
form and substance reasonably satisfactory to the Administrative Agent.

 

   73    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any portion of any representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;

(c) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that (i) the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Investments
or payment of outstanding Loans or Other Covered Indebtedness; and
(ii) immediately after giving effect to such extension of credit, each
Collateral Quality Test shall be satisfied or maintained or improved.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and statement of operations, changes in net
assets and cash flows of the Borrower and its Subsidiaries as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young, LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;

 

   74    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and statement
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the statements of assets and liabilities,
operations, changes in net assets and cash flows, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Lenders the report of the Borrower to the SEC on
Form 10-Q for the applicable quarterly period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred during the applicable period and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04 and 6.07 and (iii) stating whether any
material change in GAAP as applied by (or in the application of GAAP by) the
Borrower has occurred since the Effective Date and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) as soon as available and in any event not later than 20 days after the end
of each monthly accounting period (ending on the last day of each calendar
month) of the Borrower and its Subsidiaries, (i) a Borrowing Base Certificate as
at the last day of such accounting period and (ii) a Collateral Report as at the
last day of such accounting period setting forth (A) a list of all Portfolio
Investments, (B) reasonably detailed calculations of each Collateral Quality
Test and the Borrowing Base (including the portfolio limitations set forth in
clauses (a) through (g) of Section 5.13), and the Borrowing Base Equity Test and
(C) a list of all Portfolio Investments that have become Charged-Off Assets or
subject to a Material Modification during such accounting period;

(e) promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

(f) promptly upon receipt thereof copies of all significant reports submitted by
the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;

 

   75    Revolving Credit Agreement



--------------------------------------------------------------------------------

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of the Subsidiary Guarantors with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

(h) [Reserved];

(i) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a realized
gain or loss in the most recently completed fiscal quarter, (i) the cost basis
of such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal during the most
recently ended fiscal quarter, and (iii) any other amounts received with respect
to such Portfolio Investment representing exit fees or prepayment penalties
during the most recently ended fiscal quarter;

(j) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the aggregate amount of
all capitalized paid-in-kind interest for such Portfolio Investment during the
most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected during the most recently ended fiscal quarter;

(k) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;

(l) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment the change in unrealized gains
and losses for such quarter. Such schedule will report the change in unrealized
gains and losses by Portfolio Investment by showing the unrealized gain or loss
for each Portfolio Investment as of the last day of the preceding fiscal quarter
compared to the unrealized gain or loss for such Portfolio Investment as of the
last day of the most recently ended fiscal quarter; and

(m) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

 

   76    Revolving Credit Agreement



--------------------------------------------------------------------------------

(n) The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Non-Public Information shall not be posted by the
Administrative Agent on that portion of the Platform designated for such Public
Lenders. The Borrower agrees to clearly designate all information provided to
the Administrative Agent by or on behalf of the Borrower or any of its
Subsidiaries which is suitable to make available to Public Lenders. If the
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Non-Public Information, the Administrative Agent
shall post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to the Borrower, its Subsidiaries and their Securities (as such term is
defined in Section 5.13 of this Agreement).

(o) Notwithstanding anything to the contrary herein, the requirements to deliver
documents set forth in Section 5.01(a), (b) and (g) will be fulfilled by filing
by the Borrower of the applicable documents for public availability on the SEC’s
Electronic Data Gathering and Retrieval system; provided, that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence: Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

   77    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including income tax and other
material tax liabilities and material contractual obligations, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
in each case, to the extent such inspection or requests for such information are
reasonable and such information can be provided or discussed without violation
of law, rule, regulation or contract; provided that the Borrower or such Obligor
shall be entitled to have its representatives and advisors present during any
inspection of its books and records. The Borrower will deliver to the
Administrative Agent as of the last Business Day of February each year at the
expense of the Borrower, an annual agreed upon procedures report regarding
matters to be mutually agreed upon between the Borrower and the Administrative
Agent, provided by an independent audit firm reasonably acceptable to the
Administrative Agent.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, the Borrower will, and
will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the provisions of the Investment
Company Act and any applicable rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.

 

   78    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. In the event that the Borrower or any of the
Subsidiary Guarantors shall form or acquire any new Subsidiary (other than a
Financing Subsidiary, a Foreign Subsidiary, an Immaterial Subsidiary or a
Subsidiary of a Foreign Subsidiary) the Borrower will cause such new Subsidiary
to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under the
Guarantee and Security Agreement pursuant to a Guarantee Assumption Agreement
and to deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Borrower pursuant to Section 4.01 upon the Effective Date or as the
Administrative Agent shall have requested.

(b) Ownership of Subsidiaries. Unless otherwise agreed in writing by the
Required Lenders (not to be unreasonably withheld, conditioned or delayed), the
Borrower will, and will cause each of its Subsidiaries to, take such action from
time to time as shall be necessary to ensure that each of its Subsidiaries is a
wholly owned Subsidiary.

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent: (i) to create, in favor of the Collateral Agent for the
benefit of the Lenders (and any affiliate thereof that is a party to any Hedging
Agreement entered into with the Borrower) and the holders of any Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents; provided, further that in the case of any Collateral consisting of
voting stock of any Foreign Subsidiary or controlled foreign corporation, such
security interest shall be limited to 65% of the issued and outstanding voting
stock of such entity, (ii) to cause any bank or securities intermediary (within
the meaning of the Uniform Commercial Code) to enter into such arrangements with
the Collateral Agent as shall be appropriate in order that the Collateral Agent
has “control” (within the meaning of the Uniform Commercial Code) over each bank
account or securities account of the Obligors (other than, for the avoidance of
doubt, any thereof maintained by any Obligor in its capacity as a servicer for a
Financing Subsidiary and other than (i) any payroll account, (ii) withholding
tax and fiduciary accounts, and (iii) any account in which the aggregate value
of deposits therein, together with all other such accounts under this clause
(iii), does not at any time exceed $100,000), and in that connection, the
Borrower agrees to cause all cash and other proceeds of Investments received by
any Obligor to be promptly deposited into such an account (or otherwise
delivered to, or registered in the name of, the Collateral Agent), (iii) in the
case of any Portfolio Investment consisting of a Bank Loan (as defined in
Section 5.13) that does not constitute all of the credit extended to the
underlying borrower under the relevant underlying loan documents and a Financing
Subsidiary holds any interest in the loans or other extensions of credit under
such loan documents, (x) to cause such Financing Subsidiary to be party to such
underlying loan documents as a “lender” having a direct interest (or a
participation not acquired from an Obligor) in such underlying loan documents
and the extensions of credit thereunder and (y) to ensure that all amounts owing
to such Obligor or Financing Subsidiary by the underlying borrower or other
obligated party are remitted by such borrower or obligated party directly to
separate accounts of such Obligor and such Financing Subsidiary, (iv) in the
event that any Obligor is acting as an

 

   79    Revolving Credit Agreement



--------------------------------------------------------------------------------

agent or administrative agent under any loan documents with respect to any Bank
Loan that does not constitute all of the credit extended to the underlying
borrower under the relevant underlying loan documents, to ensure that all funds
held by such Obligor in such capacity as agent or administrative agent is
segregated from all other funds of such Obligor and clearly identified as being
held in an agency capacity and (v) to cause the Loan Agreement, the other
principal transaction documents and all executed amendments thereto, consents,
forbearances and other modifications and assignment agreements relating to any
Portfolio Investment and any other documents relating to any Portfolio
Investment, in each case, requested by the Collateral Agent, in each case, to be
delivered (electronically or other means mutually agreed to by the Collateral
Agent and the Borrower) to the Collateral Agent, the Custodian or another
custodian specified by the Collateral Agent within 30 days of such request.

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including in connection with the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of leveraged loans,
mezzanine loans, high-yield securities, convertible securities, preferred stock,
common stock and other Investments; provided that neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law (including without limitation any of the laws referenced in
Section 3.15, 3.16 or 3.17) or, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock.
Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock, or with the
proceeds of equity capital of the Borrower.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies (after giving
effect to any Permitted Policy Amendments), except to the extent that the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. The Borrower shall promptly advise the Lenders and the Administrative
Agent of any material change in its Investment Policies.

SECTION 5.12. Portfolio Valuation and Diversification Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the Borrower
shall assign each Portfolio Investment to an Industry Classification Group. To
the extent that any Portfolio Investment is not correlated with the risks of
other Portfolio Investments in an Industry Classification Group, such Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Portfolio Investment. In the absence of
any correlation, the Borrower shall be permitted, with the prior written consent
of the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), to create up to three additional industry
classification groups for purposes of this Agreement.

 

   80    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, (A) all initial
valuations of investments shall be on a trade date basis and (B) all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments as follows:

(A) Quoted Investments - External Review. With respect to Quoted Investments,
the Borrower shall, not less frequently than once each calendar week, determine
the market value of such Quoted Investments which shall, in each case, be
determined in accordance with one of the following methodologies (as selected by
the Borrower):

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the bid price as determined by one Approved
Dealer selected by the Borrower,

(y) in the case of any Portfolio Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and

(z) in the case of any other Portfolio Investment, the fair market value thereof
as determined by an Approved Pricing Service.

The Borrower may elect to treat and value a Portfolio Investment as an Unquoted
Investment provided such treatment does not result in the Value of such
Portfolio Investment determined pursuant to Section 5.12(b)(ii)(B) exceeding the
Value of such Portfolio Investment determined pursuant to Section 5.12(b)(ii)(A)
by more than five percent.

(B) Unquoted Investments- External Review. With respect to Unquoted Investments,
the Borrower shall use a standardized template designed to approximate fair
market values based on observable market inputs, updated credit statistics and
unobservable inputs to determine a preliminary value. Preliminary valuation
conclusions will be documented and reviewed by a valuation committee of the
Borrower comprised of senior management members. The Board of Directors of the
Borrower will engage one or more third party valuation firms to provide positive
assurance on portions of the Unquoted

 

   81    Revolving Credit Agreement



--------------------------------------------------------------------------------

Investment portfolio each quarter (such that each Unquoted Investment is
reviewed at least once annually). The Audit Committee of the Board of Directors
will review the third party assessments and provide the Board of Directors with
any valuation change recommendations. The Board of Directors will discuss any
valuation change recommendation with the External Manager and third party
valuation firms to determine the final fair market valuation (collectively, the
procedures described in this clause (B), the “Borrower Unquoted Investment
Valuation Policy”). The Borrower Unquoted Investment Valuation Policy, and as a
result the review process of Unquoted Investments set forth in this clause (B),
may be modified pursuant to a Permitted Valuation Policy Amendment as set forth
herein.

(C) Internal Review. The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially and
adversely affect the value of the Portfolio Investments. If the value of any
Portfolio Investment as most recently determined by the Borrower pursuant to
this Section 5.12(b)(ii)(C) is lower than the value of such Portfolio Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) or (B), such
lower value shall be deemed to be the “Value” of such Portfolio Investment for
purposes hereof.

(D) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A), (B) or (C), then the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.

(E) Testing of Values.

(x) For the second calendar month immediately following the end of each fiscal
quarter (the last such fiscal quarter is referred to herein as, the “Testing
Quarter”), the Administrative Agent shall cause an Approved Third-Party
Appraiser selected by the Administrative Agent to value such number of Unquoted
Investments (selected by the Administrative Agent) that collectively have an
aggregate Value approximately equal to the Calculation Amount. If there is a
difference between the Borrower’s valuation and the Approved Third-Party
Appraiser’s valuation of any Unquoted Investment, the Value of such Unquoted
Investment for Borrowing Base purposes shall be established as set forth in
sub-clause (F) below.

(y) For the avoidance of doubt, the valuation of any Approved Third-Party
Appraiser selected by the Administrative Agent would not be as of, or delivered
at, the end of any fiscal quarter. Any such valuation would be as of the end of
the second month immediately following any fiscal quarter (the “Administrative
Agent Appraisal Testing Month”) and would be reflected in the Borrowing Base
Certificate for such month

 

   82    Revolving Credit Agreement



--------------------------------------------------------------------------------

(provided that such Approved Third-Party Appraiser delivers such valuation at
least seven (7) Business Days before the 20th day after the end of the
applicable monthly accounting period and, if such valuation is delivered after
such time, it shall be included in the Borrowing Base Certificate for the
following monthly period and applied to the then applicable balance of the
related Portfolio Investment). For illustrative purposes, if the given fiscal
quarter is the fourth quarter ending on December 31, 2014, then (A) the
Administrative Agent would initiate the testing of Values (using the
December 31, 2014 Calculation Values for purposes of determining the scope of
the testing under clauses (E)(x) during the month of February with the
anticipation of receiving the valuations from the applicable Approved
Third-Party Appraiser(s) on or after February 28, 2014 and (B)(xx) if such
valuations were received before the 7th Business Day before March 20, 2014, such
valuations would be included in the March 20, 2014 Borrowing Base Certificate
covering the month of February, or (yy) if such valuations were received after
such time, they would be included in the April 20, 2014 Borrowing Base
Certificate for the month of March.

For the avoidance of doubt, all calculations of value pursuant to this
Section 5.12(b)(ii)(E) shall be determined without application of the Advance
Rates.

For the avoidance of doubt, any values determined by the Independent Valuation
Provider pursuant to this Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be
used solely for purposes of determining the “Value” of a Portfolio Investment
under this Agreement and shall not be deemed to be the fair value of such asset
as required under ASC 820 and the Investment Company Act.

(F) Valuation Dispute Resolution. Notwithstanding the foregoing, the
Administrative Agent shall at any time have the right in its reasonable
discretion to request any Unquoted Investment included in the Borrowing Base be
independently valued by an Approved Third-Party Appraiser selected by the
Administrative Agent in its reasonable discretion. There shall be no limit on
the number of such appraisals requested by the Administrative Agent and the
costs of any such valuation shall be at the expense of the Borrower. If the
difference between the Borrower’s valuation pursuant to Section 5.12(b)(ii)(B)
and the valuation of any Approved Third-Party Appraiser selected by the
Administrative Agent pursuant to Section 5.12(b)(ii)(E) or (F) is (1) less than
5% of the value thereof, then the Borrower’s valuation shall be used,
(2) between 5% and 20% of the value thereof, then the valuation of such
Portfolio Investment shall be the average of the value determined by the
Borrower and the value determined by the Approved Third-Party Appraiser retained
by the Administrative Agent and (3) greater than 20% of the value thereof, then
the Borrower and the Administrative Agent shall select an additional Approved
Third-Party Appraiser and the valuation of such Portfolio Investment shall be
the average of the three valuations (with the Administrative Agent’s Approved
Third-Party Appraiser’s valuation to be used until the third valuation is
obtained).

 

   83    Revolving Credit Agreement



--------------------------------------------------------------------------------

(G) The Value of any Portfolio Investment for which the Approved Third-Party
Appraiser’s value is used shall be the midpoint of the range (if any) determined
by the Approved Third-Party Appraiser. The Approved Third-Party Appraiser shall
apply a recognized valuation methodology that is commonly accepted by the
business development company industry for valuing Portfolio Investments of the
type being valued and held by the Obligors.

(H) For the avoidance of doubt, the Value of any Portfolio Investment determined
in accordance with this Section 5.12 (including in accordance with
Section 5.12(b)(ii)(D)) shall be the Value of such Portfolio Investment for
purposes of this Agreement until a new Value for such Portfolio Investment is
subsequently determined in good faith in accordance with this Section 5.12.

(I) In addition, the Values determined by the Approved Third-Party Appraiser
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(c) RIC Diversification Requirements. The Borrower will, and will cause its
Subsidiaries (other than Subsidiaries that are exempt from the Investment
Company Act) at all times to, subject to applicable grace periods set forth in
the Code, comply with the portfolio diversification requirements set forth in
the Code applicable to RIC’s, to the extent applicable.

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates multiplied by the Value of each Eligible Portfolio
Investment (excluding any Cash Collateral held by the Administrative Agent
pursuant to Section 2.05(k) or the last paragraph of Section 2.09(a)); provided
that the following concentration limits shall be applied to the Borrowing Base
calculation (without duplication and in the order applied by the Borrower or the
Collateral Manager in its discretion):

(a) the Advance Rate applicable to that portion of the Aggregate Portfolio Value
in a consolidated group of corporations or other entities (collectively, a
“Consolidated Group”), that exceeds $5,000,000 shall be 0% of the Advance Rate
otherwise applicable; provided that (i) with respect to the Eligible Portfolio
Investments in a single Consolidated Group with the largest Value of all
Eligible Portfolio Investments in all Consolidated Groups, the Advance Rate
applicable to that portion of the Value of such Eligible Portfolio Investments
that exceeds $7,000,000 shall be 0% of the Advance Rate otherwise applicable,
(ii) with respect to the Eligible Portfolio Investments in a single Consolidated
Group with the second largest Value of all Eligible Portfolio Investments in all
Consolidated Groups, the Advance Rate applicable to that portion of the Value of
such Eligible Portfolio Investments that exceeds $6,500,000 shall be 0% of the
Advance Rate otherwise applicable and (iii) with respect to the Eligible
Portfolio Investments in a single Consolidated Group with the third largest
Value of all Eligible Portfolio Investments in all Consolidated Groups, the
Advance Rate applicable to that portion of the Value of such Eligible Portfolio
Investments that exceeds $6,000,000 shall be 0% of the Advance Rate otherwise
applicable;

 

   84    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Fixed Rate Portfolio Investments (excluding that portion of the
Fixed Rate Portfolio Investments subject to a Hedging Agreement) shall not
exceed 10%;

(c) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments that provide for Scheduled
Payments of interest less frequently than on a quarterly basis shall not exceed
20%;

(d) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to the Eligible Portfolio Investments in any single Industry
Classification Group shall not exceed 20%; provided that, with respect to the
Eligible Portfolio Investments in a single Industry Classification Group from
time to time designated by the Borrower to the Administrative Agent such 20%
figure shall be increased to 30%;

(e) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments invested outside the United
States, Canada, the United Kingdom, Australia, Germany, France, Belgium, the
Netherlands, Luxembourg, Switzerland, Denmark, Finland, Norway and Sweden shall
not exceed 5% without the consent of the Administrative Agent;

(f) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments other than First Lien Bank Loans
shall not exceed 60%;

(g) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments constituting First Lien or Second
Lien High Yield Securities and Second Out Loans shall not exceed 20%;

(h) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, (i) the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments with a rating equal to (A) CCC+
by S&P or Caa1 by Moody’s or (B) CCC by S&P or Caa2 by Moody’s shall not exceed
30% and (ii) the portion of the Aggregate Portfolio Value attributable to
Eligible Portfolio Investments with a rating less than CCC by S&P and Caa2 by
Moody’s shall not exceed 0%;

 

   85    Revolving Credit Agreement



--------------------------------------------------------------------------------

(i) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments constituting revolving loans
(such calculation to include the entire commitment (whether draw or undrawn
thereunder)) shall not exceed 25%;

(j) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments constituting DIP Portfolio
Investments or Current Pay Portfolio Investments shall not exceed 25%;

(k) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Eligible Portfolio Investments acquired by the applicable
Obligor pursuant to a participation shall not exceed 5%;

(l) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to PIK Portfolio Investments shall not exceed 10%; and

(m) at any time following the earlier of (x) the date that is six months
following the Effective Date and (y) the date the Uncalled Capital Pledge is
released from the Collateral, the portion of the Aggregate Portfolio Value
attributable to Covenant Lite Loans shall not exceed 40%.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to
(i) adjustment as provided in Section 5.13(a) and (ii) a weighted average
Advance Rate not to exceed 65%, the following percentages with respect to such
Portfolio Investment:

 

Portfolio Investment

   Quoted     Unquoted  

Cash, Cash Equivalents and Short-Term U.S. Government Securities

     100 %      N/A   

Long-Term U.S. Government Securities

     95 %      N/A   

Performing First Lien Bank Loans

     75%        65%   

Performing Covenant Lite Loans

     70%        60%   

Performing Second Out Loans

     65%        55%   

Performing First Lien Cash Pay High Yield Securities

     65%        55%   

Performing Second Lien Bank Loans

     45%        45%   

Performing Second Lien Cash Pay High Yield Securities

     45%        45%   

 

   86    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded and unfunded portion of revolving
credit lines and letter of credit facilities and other similar loans and
investments including interim loans and senior subordinated loans) which are
generally under a loan or credit facility (whether or not syndicated).

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.

“Cash Pay High Yield Securities” means High Yield Securities as to which, at the
time of determination, not less than 2/3rds of the interest (including
accretions and “pay-in-kind” interest) for the current monthly, quarterly,
semiannual or annual period (as applicable) is payable in cash.

“Covenant Lite Loan” means a First Lien Bank Loan with respect to which the
underlying instruments do not include any financial covenants or has no
financial covenants with which compliance is determined on an ongoing
maintenance basis; provided, that for all purposes hereunder, such a First Lien
Bank Loan which either contains a cross-default provision to, or is pari passu
with, another loan of the underlying obligor that requires the underlying
obligor to comply with either a financial covenant or a Maintenance Covenant
(provided that, for purposes of this proviso, compliance with such financial
covenant or Maintenance Covenant shall be required whether or not such other
loan is funded) shall be deemed not to be a Covenant Lite Loan.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof.

“First Lien High Yield Securities” means High Yield Securities that are entitled
to the benefit of a first lien and first priority perfected security interest
(subject to Liens for “ABL” revolvers and customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

“High Yield Securities” means debt Securities (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder) or
other exemption to the Securities Act and (c) that are not Cash Equivalents or
Bank Loans.

 

   87    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

“Performing” means the issuer of such Portfolio Investment is not in default of
any payment obligations in respect thereof after the expiration of any
applicable grace period.

“Performing First Lien Cash Pay High Yield Securities” means Cash Pay First Lien
High Yield Securities which are Performing.

“Performing Second Lien Cash Pay High Yield Securities” means Cash Pay Second
Lien High Yield Securities which are Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective borrower and
guarantors obligated in respect thereof.

“Second Lien High Yield Securities” means High Yield Securities that are
entitled to the benefit of a second lien and second priority perfected security
interest (subject to customary encumbrances) on specified assets of the
respective borrower and guarantors obligated in respect thereof.

“Second Out Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to super-priority rights of other lenders following
an event of default (such portion, a “second out” portion). An Obligor’s
investment in the second out portion shall be treated as a Second Out Loan for
purposes of determining the applicable Advance Rate for such Portfolio
Investment under the Loan Documents.

“Securities” means notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, including debt
instruments of public and private issuers and tax-exempt securities (including
warrants, rights, put and call options and other options relating thereto,
representing rights, or any combination thereof) and other property or interests
commonly regarded as securities or any form of interest or participation
therein, but not including Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

 

   88    Revolving Credit Agreement



--------------------------------------------------------------------------------

“Value” means, with respect to any Eligible Portfolio Investment, the lowest of:

(i) the Outstanding Principal Balance of such Eligible Portfolio Investment,

(ii) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C) and

(iii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

SECTION 5.14. Available Collections.

(a) The Borrower shall promptly identify any Available Collections received and
shall transfer, or cause to be transferred, all Available Collections received
directly by it to a Collection Account by the close of business two Business
Days after such Available Collections are received.

(b) The Borrower acknowledges that all Available Collections received by it or
its Affiliates with respect to the Portfolio Investments hereunder are held and
shall be held in trust for the benefit of the Collateral Agent, on behalf of the
Secured Parties, until deposited into a Collection Account within two Business
Days after receipt as required herein.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. Subject to the last sentence of this Section 6.01,
the Borrower will not, nor will it permit any of the Subsidiary Guarantors to,
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness so
long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount of such Secured Longer-Term Indebtedness and Unsecured
Longer-Term Indebtedness, taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Section 6.07(b), and (iii) prior to and immediately after giving effect to
the incurrence of any Secured Longer-Term Indebtedness, the Covered Debt Amount
does not or would not exceed the Borrowing Base then in effect;

(c) Other Permitted Indebtedness;

 

   89    Revolving Credit Agreement



--------------------------------------------------------------------------------

(d) Guarantees of Indebtedness otherwise permitted hereunder or any other Loan
Document;

(e) Indebtedness of any Obligor owing to any other Obligor or, if such
Indebtedness is subject to subordination terms and conditions that are
satisfactory to the Administrative Agent, any other Subsidiary of the Borrower;

(f) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(g) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(h) Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness so
long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount (determined at the time of the incurrence of such
Indebtedness) of such Indebtedness does not exceed the greater of
(A) $10,000,000 and (B) 5% of Shareholders’ Equity, (iii) the aggregate amount
of such Indebtedness, taken together with other then-outstanding Indebtedness,
does not exceed the amount required to comply with the provisions of
Sections 6.07(b), and (iv) prior to and immediately after giving effect to the
incurrence of any such Indebtedness, the Covered Debt Amount does not or would
not exceed the Borrowing Base then in effect;

(i) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(j) Permitted SBIC Guarantees; and

(k) other Indebtedness not to exceed $2,000,000 at any time.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof except:

(a) any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Part B of Schedule 3.11; provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of the
Subsidiary Guarantors, and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(b) Liens created pursuant to this Agreement (including Section 2.19) or any of
the Security Documents (including Liens in favor of the Designated Indebtedness
Holders (as defined in the Guarantee and Security Agreement));

(c) Liens on an Obligor’s direct ownership interests in any Financing Subsidiary
in connection with Standard Securitization Undertakings;

 

   90    Revolving Credit Agreement



--------------------------------------------------------------------------------

(d) Liens on Special Equity Interests included in the Investments of the
Obligors but only to the extent securing obligations in the manner provided in
the definition of “Special Equity Interests” in Section 1.01;

(e) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding $5,000,000 at any one time outstanding (which may cover
Investments, but only to the extent released from the Lien in favor of the
Collateral Agent pursuant to Section 10.03 of the Guarantee and Security
Agreement), so long as at the time of incurrence of such Indebtedness or other
obligations, the aggregate amount of Indebtedness permitted under clauses (a),
(b) and (h) of Section 6.01, does not exceed the lesser of (i) the Borrowing
Base and (ii) the amount required to comply with the provisions of
Section 6.07(b);

(f) Permitted Liens;

(g) Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA;

(h) Liens securing Hedging Agreements permitted under Section 6.04(c) and not
otherwise permitted under clause (b) above in an aggregate amount not to exceed
$5,000,000 at any time; and

(i) Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Securities.

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not, nor will it
permit any of the Subsidiary Guarantors to, acquire any business or property
from, or capital stock of, or be a party to any acquisition of, any Person,
except for purchases or acquisitions of Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, any part of its assets, whether
now owned or hereafter acquired, but excluding (x) assets (other than Portfolio
Investments) sold or disposed of in the ordinary course of business (including
to make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments.

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

 

   91    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) any Obligor may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(d) the Obligors may sell, transfer or otherwise dispose of Investments (other
than to a Financing Subsidiary) so long as after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Investments or
payment of outstanding Loans or Other Covered Indebtedness) the Covered Debt
Amount does not exceed the Borrowing Base;

(e) the Obligors may sell, transfer or otherwise dispose of Investments to a
Financing Subsidiary so long as (i) after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Investments or payment
of outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base (as confirmed by the Borrower on a quarterly
basis) and (ii) either (x) the amount by which the Borrowing Base exceeds the
Covered Debt Amount immediately prior to such release is not diminished as a
result of such release or (y) the Borrowing Base immediately after giving effect
to such release is at least 110% of the Covered Debt Amount;

(f) the Borrower may merge or consolidate with any other Person so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing; and

(g) the Borrower or the other Obligors may dissolve or liquidate any Immaterial
Subsidiary;

(h) the Obligors may sell, lease, transfer or otherwise dispose of equipment or
other property or assets that do not consist of Portfolio Investments so long as
the aggregate amount of all such sales, leases, transfer and dispositions does
not exceed $5,000,000 in any fiscal year.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, acquire, make or enter into, or hold, any Investments
except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;

(d) Investments by the Borrower and its Subsidiaries to the extent such
Investments are permitted under the Investment Company Act and the Borrower’s
Investment Policies as in effect as of the date such Investments are acquired;
provided that, if such

 

   92    Revolving Credit Agreement



--------------------------------------------------------------------------------

Investment is not included in the Collateral, then (i) after giving effect to
such Investment (and any concurrent acquisitions of Investments in the
Collateral or payment of outstanding Loans), the Covered Debt Amount does not
exceed the Borrowing Base and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such Investment is
not diminished as a result of such Investment or (y) the Borrowing Base
immediately after giving effect to such Investment is at least 110% of the
Covered Debt Amount;

(e) Investments in Financing Subsidiaries so long as, (i) immediately after
giving effect to such Investment (and any concurrent acquisitions of Investments
or payment of outstanding Loans), either (x) any excess availability under the
Borrowing Base immediately prior to such Investment is not diminished as a
result of such Investment or (y) the Borrowing Base immediately after giving
effect to such Investment is at least 110% of the Covered Debt Amount and
(ii) the sum of (x) all Investments under this clause (e) that occur after the
Commitment Termination Date and (y) all Investments under clause (f) below that
occur after the Commitment Termination Date, shall not exceed $10,000,000 in the
aggregate;

(f) additional Investments up to but not exceeding $5,000,000 in the aggregate;

(g) Investments in Cash and Cash Equivalents;

(h) Investments described on Schedule 3.12(b); and

(i) Investments in the form of Guarantees permitted pursuant to Section 6.01.

For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment (calculated at the time
such Investment is made); provided that in no event shall the aggregate amount
of such Investment be deemed to be less than zero; the amount of an Investment
shall not in any event be reduced by reason of any write-off of such Investment
nor increased by any increase in the amount of earnings retained in the Person
in which such Investment is made that have not been distributed or otherwise
paid out.

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
of the Subsidiary Guarantors to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that the Borrower may
declare and pay:

(a) dividends with respect to the capital stock of the Borrower payable solely
in additional shares of the Borrower’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is determined in good
faith by the Borrower to be required to (i) maintain the status of the Borrower
as a RIC, and (ii) avoid income taxes or federal excise taxes for such taxable
year imposed by Section 4982 of the Code;

 

   93    Revolving Credit Agreement



--------------------------------------------------------------------------------

(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i) no Default shall have occurred and be continuing or would result therefrom;
and

(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the date hereof under this clause (c) shall not exceed the
difference of (x) an amount equal to 10% of the taxable income of the Borrower
for such taxable year determined under section 852(b)(2) of the Code, but
without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount,
if any, by which dividends and distributions made during such taxable year
pursuant to the foregoing clause (b) (whether in respect of such taxable year or
the previous taxable year) based upon the Borrower’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.

(d) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing or would result therefrom and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment. For purposes
of preparing such Borrowing Base Certificate, (A) the Value of any Quoted
Investment shall be the most recent quotation available for such Portfolio
Investment and (B) the Value of any Unquoted Investment shall be the Value set
forth in the Borrowing Base Certificate most recently delivered by the Borrower
to the Administrative Agent and the Lenders pursuant to Section 5.01(d);
provided that the Borrower shall reduce the Value of any Portfolio Investment
referred to in this sub-clause (B) to the extent necessary to take into account
any events of which the Borrower has knowledge that adversely affect the value
of such Portfolio Investment.

Nothing herein shall be deemed to prohibit the direct or indirect payment of
Restricted Payments by any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary Guarantor.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the declaration or payment of dividends, the making
of loans, advances, guarantees or Investments or the sale, assignment, transfer
or other disposition of property to the Borrower by any Subsidiary; provided
that the foregoing shall not apply to (i) indentures, agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby (provided
that such restrictions would not adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or under the
Security Documents or restrict any Subsidiary in any manner from

 

   94    Revolving Credit Agreement



--------------------------------------------------------------------------------

performing its obligations under the Loan Documents) and (ii) indentures,
agreements, instruments or other arrangements pertaining to any lease, sale or
other disposition of any asset permitted by this Agreement or any Lien permitted
by this Agreement on such asset so long as the applicable restrictions only
apply to the assets subject to such lease, sale, other disposition or Lien.

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than
$34,000,000 plus 25% of the net proceeds of the sale of Equity Interests by the
Borrower and its Subsidiaries after the Effective Date (including, without
limitation, any drawings on the capital commitments of its equity holders after
the Effective Date) (other than proceeds of sales of Equity Interests by and
among the Borrower and its Subsidiaries).

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
at the last day of any fiscal quarter of the Borrower to be less than 2.00 to 1
at any time.

(c) Liquidity Test. The Borrower will not permit (a) the sum of (i) the
aggregate Value of the Portfolio Investments that are Cash (excluding Cash
Collateral for outstanding Letters of Credit) or that can be converted to Cash
in fewer than 10 Business Days without more than a 5% change in price, plus
(ii) the aggregate amount of Relevant Available Funds that can be converted to
Cash in fewer than 10 Business Days, to be less than (b) 10% of the Covered Debt
Amount, for more than 30 consecutive Business Days during any period when the
Adjusted Covered Debt Balance is greater than 85% of the Adjusted Borrowing
Base.

(d) Interest Coverage Ratio. The Borrower will not permit the Consolidated
Interest Coverage Ratio to be less than (i) 1.00 to 1 at the end of any fiscal
quarter of the Borrower and (ii) 1.25 to 1 at the end of any two consecutive
fiscal quarters of the Borrower.

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (other than a
SBIC Subsidiary) than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements, (e) transactions described on Schedule 6.08, (f) any Investment that
results in the creation of an Affiliate or (g) transactions between or among the
Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term is
used under the rules promulgated under the Investment Company Act) of an Obligor
at prices and on terms and conditions not less favorable to the Obligors than
could be obtained at the time on an arm’s-length basis from unrelated third
parties.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies. The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify (x) the Investment Policies (other than a Permitted Policy
Amendment) or (y) the Borrower Unquoted Investment Policy (other than a
Permitted Valuation Policy Amendment).

 

   95    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement, the
other Loan Documents and documents with respect to Indebtedness permitted under
Section 6.01(b) or (h); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to the Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Security Documents) prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; (d) any such agreement that imposes restrictions on investments or
other interests in Financing Subsidiaries (but no other assets of any Obligor);
and (e) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.

SECTION 6.11. Modifications of Longer-Term Indebtedness Documents. The Borrower
will not consent to any modification, supplement or waiver of:

(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Secured Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless in the case of Secured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Secured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Secured Shorter-Term Indebtedness”
(whereupon such Indebtedness shall be deemed to constitute “Secured Shorter-Term
Indebtedness” for all purposes of this Agreement); or

(b) any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties, in each case, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).

SECTION 6.12. Payments of Longer-Term Indebtedness. The Borrower will not, nor
will it permit any of the Subsidiary Guarantors to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any

 

   96    Revolving Credit Agreement



--------------------------------------------------------------------------------

Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness (other
than the refinancing of Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness with Indebtedness permitted under Section 6.01), except
for (a) regularly scheduled payments, prepayments or redemptions of principal
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness, (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made in respect thereof, shall constitute a “regularly
scheduled payment, prepayment or redemption of principal and interest” within
the meaning of this clause (a)); (b) payments and prepayments thereof required
to comply with requirements of Section 2.10(c), (c) so long as no Default shall
exist or be continuing, any payment that, if treated as a Restricted Payment for
purposes of Section 6.05(d), would be permitted to be made pursuant to the
provisions set forth in Section 6.05(d); and (d) voluntary payments or
prepayments of Secured Longer-Term Indebtedness and Unsecured Longer-Term
Indebtedness, so long as both before and after giving effect to such voluntary
payment or prepayment (i) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.07, (ii) if such payment were treated
as a “Restricted Payment” for purposes of determining compliance with
Section 6.05(d), such payment would be permitted to be made under
Section 6.05(d) and (iii) no Default shall exist or be continuing.

SECTION 6.13. Accounting Changes. The Borrower will not, nor will it permit any
of its Subsidiaries to, make any change in (a) accounting policies or reporting
practices, except as permitted under GAAP or required by law or rule or
regulation of any Governmental Authority, or (b) its fiscal year.

SECTION 6.14. SBIC Guarantee. The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

SECTION 6.15. Negative Pledge of Equity Interests. The Borrower will not create,
incur, assume or suffer to exist any Lien upon its Equity Interest in NFIC SPV
LLC not in effect on the Effective Date.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise (including, for the avoidance of doubt, any
failure to pay all principal on the Loans in full on the Final Maturity Date) or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.09(a) on the Commitment Termination Date;

 

   97    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of the Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b), Section 5.09 or in Article VI or any
Obligor shall default in the performance of any of its obligations contained in
Sections 3 and 7 of the Guarantee and Security Agreement or
(ii) Sections 5.01(d) and (e) or 5.02 and, solely with respect to this clause
(ii), such failure shall continue unremedied for a period of five or more days
after notice thereof by the Administrative Agent (given at the request of any
Lender) to the Borrower;

(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall either (x) notify the Administrative Agent that it will utilize a Capital
Call to cure said Borrowing Base Deficiency as described in Section 2.10(c), so
long as said Borrowing Base is cured within the thirty (30) Business Day period
referred to in Section 2.10(c) or (y) present the Administrative Agent with a
reasonably feasible plan acceptable to the Required Lenders in their sole
discretion to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;

(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d), or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or shall continue unremedied for
any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness

 

   98    Revolving Credit Agreement



--------------------------------------------------------------------------------

or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity (for the avoidance of
doubt, after giving effect to any applicable grace period); provided that this
clause (h) shall not apply to (1) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion or redemption event, other than as a result of an “event of default”
(as defined in the documents governing such convertible Material Indebtedness);

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(k) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days following the entry of such judgment during
which execution shall not be vacated, discharged, bonded pending appeal,
effectively stayed or liability for such judgment amount shall not have been
admitted by an insurer of reputable standing, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any
such judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

   99    Revolving Credit Agreement



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

(o) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except to the extent that any such loss of
perfection results from the failure of the Collateral Agent to maintain
possession of the certificates representing the securities pledged under the
Loan Documents;

(p) except for expiration or termination in accordance with its terms, any of
the Loan Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower or any other Obligor;

(q) the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee; or

(r) the Borrowing Base Equity Test shall not be satisfied on any date of
determination and shall remain unsatisfied for a period of 30 or more days;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 

   100    Revolving Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Appointment of the Administrative Agent. Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Collateral Agent as its agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

SECTION 8.02. Capacity as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03. Limitation of Duties; Exculpation. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own fraud, gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or

 

   101    Revolving Credit Agreement



--------------------------------------------------------------------------------

observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a count of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with fraud, gross negligence or willful misconduct in
the selection of such sub-agents.

SECTION 8.06. Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (or, if an
Event of Default has occurred and is continuing, in consultation with the
Borrower), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees

 

   102    Revolving Credit Agreement



--------------------------------------------------------------------------------

payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Any resignation by KeyBank as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

SECTION 8.07. Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

SECTION 8.08. Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or (c) of this Agreement or the Security Documents with respect
to this Agreement, the Administrative Agent may, with the prior consent of the
Required Lenders (but not otherwise), consent to any modification, supplement or
waiver under any of the Loan Documents; provided that, without the prior consent
of each Lender, the Administrative Agent shall not (except as provided herein or
in the Security Documents) release all or substantially all of the Collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, agree to additional obligations
being secured by all or substantially all of such collateral security, or alter
the relative priorities of the obligations entitled to the benefits of the Liens
created under the Security Documents with respect to all or

 

   103    Revolving Credit Agreement



--------------------------------------------------------------------------------

substantially all of the Collateral, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at:

NF Investment Corp.

520 Madison Avenue

New York, NY 10022

Attention: David Heilbrunn and Tom Hennigan

Telecopy Number: (212) 813-4812 (with a copy via electronic mail

to David Heilbrunn@carlyle.com and

Tom.Hennigan@carlyle.com)

(ii) if to the Administrative Agent or Swingline Lender, to it at:

KeyBank National Association

Key Equipment Finance, Inc.

1000 McCaslin Boulevard

Superior, Colorado 80027

Attention: Richard Andersen

Telecopy Number:: (216) 370-9166

E-mail: LAS.OPERATIONS.KEF@key.com

(iii) if to the Issuing Bank, to it at:

KeyBank National Association

Key Equipment Finance, Inc.

1000 McCaslin Boulevard

Superior, Colorado 80027

Attention: Richard Andersen

Telecopy Number:: (216) 370-9166

E-mail: LAS.OPERATIONS.KEF@key.com

 

   104    Revolving Credit Agreement



--------------------------------------------------------------------------------

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.06 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the fraud, willful misconduct or gross negligence of Administrative Agent,
any Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of the such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.

 

   105    Revolving Credit Agreement



--------------------------------------------------------------------------------

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Subsidiaries or their Securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Loan Documents.

(d) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as a
SyndTrak or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy or a notice identifying the website where
such information is located for posting by the Administrative Agent on SyndTrak
or such equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to SyndTrak or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Swingline Lender, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

   106    Revolving Credit Agreement



--------------------------------------------------------------------------------

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
affected thereby,

(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby, or

(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
determination of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(ii)(E) and (F), but including changes to the provisions of
Section 5.12(c)(ii) and the definitions set forth in Section 5.13), and (B) for
any release of any material portion of the Collateral other than for fair value
or as otherwise permitted hereunder or under the other Loan Documents.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to a Commitment Increase under
Section 2.08(e) to an amount not greater than the Maximum Commitment Increase
Amount) except pursuant to an agreement or

 

   107    Revolving Credit Agreement



--------------------------------------------------------------------------------

agreements in writing entered into by the Borrower and by the Collateral Agent
with the consent of the Required Lenders; provided that, (i) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the Obligors from their respective obligations under the Security Documents
and (ii) without the written consent of each Lender, no such agreement shall
release all or substantially all of the collateral security or otherwise
terminate all or substantially all of the Liens under the Security Documents,
alter the relative priorities of the obligations entitled to the Liens created
under the Security Documents (except in connection with securing additional
obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby, or release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, to
(1) release any Lien covering property (and to release any such guarantor) that
is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented and (2) release from
the Guarantee and Security Agreement any “Subsidiary Guarantor” (and any
property of such Subsidiary Guarantor) that is designated as a “Financing
Subsidiary” in accordance with this Agreement or which ceases to be consolidated
on the Borrower’s financial statements and is no longer required to be a
“Subsidiary Guarantor”, so long as (A) after giving effect to any such release
under this clause (2) (and any concurrent acquisitions of Portfolio Investments
or payment of outstanding Loans) the Covered Debt Amount does not exceed the
Borrowing Base and the Borrower delivers a certificate of a Financial Officer to
such effect to the Administrative Agent, (B) either (I) the amount of any excess
availability under the Borrowing Base immediately prior to such release is not
diminished as a result of such release or (II) the Borrowing Base immediately
after giving effect to such release is at least 110% of the Covered Debt Amount
and (C) no Event of Default has occurred and is continuing.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of the Required
Lenders shall have been obtained but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such proposed change,
waiver, discharge or termination is not obtained, then (so long as no Event of
Default has occurred and is continuing) the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
costs and expenses incurred by the Administrative Agent, the Collateral Agent
and their Affiliates, including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby

 

   108    Revolving Credit Agreement



--------------------------------------------------------------------------------

shall be consummated), (ii) all reasonable and documented expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all documented expenses incurred by the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender, including the reasonable and
documented fees, charges and disbursements of one outside counsel for the
Administrative Agent, the Issuing Bank and the Swingline Lender as well as
additional counsel should any conflict of interest arise, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all documented costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, the Swingline Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of one outside counsel for all
Indemnitees (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction for all Indemnitees) unless, in the reasonable opinion of an
Indemnitee, representation of all Indemnitees by such counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest) in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and laws, statutes, rules or regulations relating to environmental,
occupational safety and health or land use matters), on common law or equitable
cause or on contract or otherwise and related expenses or disbursements of any
kind (other than Taxes or Other Taxes which shall only be indemnified by the
Borrower to the extent provided in Section 2.16), including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan, Swingline Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether brought by the
Borrower or a third party and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the fraud, willful misconduct,
bad faith or gross negligence of such Indemnitee or in connection with a claim

 

   109    Revolving Credit Agreement



--------------------------------------------------------------------------------

against such Indemnitee by the Borrower or its Subsidiaries where there has been
a breach in bad faith by such Indemnitee under this Agreement or any other
Transaction Document, if there has been a final and nonappealable judgment
against such Indemnitee on such claim as determined by a court of competent
jurisdiction. Notwithstanding the foregoing, it is understood and agreed that
indemnification for Taxes is subject to the provisions of Section 2.16.

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of; this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent caused by the fraud, willful misconduct or gross negligence of
such Indemnitee, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance

 

   110    Revolving Credit Agreement



--------------------------------------------------------------------------------

with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees (other than natural
persons, any Defaulting Lender or any Person listed in the Prohibited Assignees
and Participants Side Letter) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and LC Exposure at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof; and

(B) the Administrative Agent and the Issuing Bank: provided that no consent of
the Administrative Agent or Issuing Bank shall be required for an assignment by
a Lender to an Affiliate of such Lender.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an Assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure, the amount of the Commitment or Loans and
LC Exposure of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such Assignment is
delivered to the Administrative Agent) shall not be less than U.S. $5,000,000
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

(B) each partial assignment of any Commitments or Loans and LC Exposure shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Commitments,
Loans and LC Exposure;

 

   111    Revolving Credit Agreement



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated; and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section. Notwithstanding
anything to the contrary herein, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions set forth in
Section 9.04(b)(ii) or otherwise, the parties to the assignment shall make such
additional payments to Administrative Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the Applicable Percentage of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, Issuing Bank, Swingline Lender and each Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full Applicable Percentage of all Loans and participations in Letters of Credit
and Swingline Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof

 

   112    Revolving Credit Agreement



--------------------------------------------------------------------------------

from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Special Purpose Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) owned or administered by such Granting Lender, identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower, the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make; provided that
(i) nothing herein shall constitute a commitment to make any Loan by any SPC,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall, subject to the terms of
this Agreement, make such Loan pursuant to the terms hereof, (iii) the rights of
any such SPC shall be derivative of the rights of the Granting Lender, and such
SPC shall be subject to all of the restrictions upon the Granting Lender herein
contained, and (iv) no SPC shall be entitled to the benefits of Sections 2.14
(or any other increased costs protection provision), 2.15 or 2.16. Each SPC
shall be conclusively presumed to have made arrangements with its Granting
Lender for the exercise of voting and other rights hereunder in a manner which
is acceptable to the SPC, the Administrative Agent, the Lenders and the
Borrower, and each of the Administrative Agent, the Lenders and the Obligors
shall be entitled to rely upon and deal solely with the Granting Lender with
respect to Loans made by or through its SPC. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent

 

   113    Revolving Credit Agreement



--------------------------------------------------------------------------------

and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans (but nothing contained herein shall be construed
in derogation of the obligation of the Granting Lender to make Loans hereunder);
provided that neither the consent of the SPC or of any such assignee shall be
required for amendments or waivers hereunder except for those amendments or
waivers for which the consent of participants is required under paragraph
(1) below, and (ii) disclose on a confidential basis (in the same manner
described in Section 9.13(b)) any non-public information relating to its Loans
to any rating agency, commercial paper dealer or provider of a surety, guarantee
or credit or liquidity enhancement to such SPC.

(f) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (iv) no Person listed in the Prohibited Assignees
and Participants Side Letter may be a Participant. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (g) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant shall not be
entitled to receive any greater payment under Sections 2.14, 2.15 or 2.16, with
respect to any participation, than its participating Lenders would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation; provided, further, that no Participant shall be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation granted to such Participant and such Participant shall have
complied with the requirements of Section 2.16 as if such Participant is a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender
hereunder. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest of each Participant’s interest in the loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any other
information relating to a Participant’s interest in any commitments, loans,
letters of credit or is other obligations under any Loan

 

   114    Revolving Credit Agreement



--------------------------------------------------------------------------------

Document) to any person except to the extent that such disclosures are necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(g) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (e) and (f) of Section 2.16
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(i) No Assignments to Natural Persons, the Borrower or Affiliates. Anything in
this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Exposure held by it hereunder to any
natural person or the Borrower or any of its Affiliates or Subsidiaries without
the prior consent of each Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination, Cash Collateralization or backstop of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

 

   115    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.17(d) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative

 

   116    Revolving Credit Agreement



--------------------------------------------------------------------------------

Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the amounts owing to such Defaulting Lender hereunder as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 9.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY

 

   117    Revolving Credit Agreement



--------------------------------------------------------------------------------

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS. THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. [Reserved].

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; No Fiduciary Duty;
Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. Each
Lender shall use all information delivered to such Lender by the Borrower and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, in connection with providing
services to the Borrower. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower or any of
its Subsidiaries, their stockholders and/or their affiliates. The Borrower, on
behalf of itself and each of its Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower or any of its Subsidiaries, its stockholders or its
affiliates, on the other. The Borrower and each of its Subsidiaries each
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any of
its

 

   118    Revolving Credit Agreement



--------------------------------------------------------------------------------

Subsidiaries, their stockholders or their affiliates on other matters) or any
other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower and each of its Subsidiaries each acknowledge and agree
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each of its Subsidiaries each agree that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any of its Subsidiaries, in
connection with such transaction or the process leading thereto.

(b) Confidentiality. Each of the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement
(other than to any Person listed in the Prohibited Assignee and Participant Side
Letter) or (y) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower, (viii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (ix) on a confidential basis to (x) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (y) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided hereunder.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or Investments, other than
any such information that is available to the Administrative Agent any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries; provided that, in the case of Information received
from the Borrower or any of its Subsidiaries after the date hereof; such
Information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

   119    Revolving Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and each other Obligor, which
information includes the name and address of the Borrower and each other Obligor
and other information that will allow such Lender to identify the Borrower and
each other Obligor in accordance with said Act.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the obligations hereunder.

 

   120    Revolving Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NF INVESTMENT CORP. By:   LOGO [g725929cm166.jpg]   Name: Karen Vejseli  
Title:   CFO

 

      Revolving Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Syndication Agent,
Swingline Lender, Issuing Bank and a Lender By:   LOGO [g725929cm167.jpg]  
Name: Michael O’Hern   Title:   Designated Signer

 

      Revolving Credit Agreement



--------------------------------------------------------------------------------

Appendix A – Rating Factors

 

Bond Default Rating1

   Rating Factor   

One Year
Expected Default
Frequency

  

Five Year
Expected Default
Frequency

Aaa/AAA

   1      

Aa1/AA+

   10      

Aa2/AA

   20      

Aa3/AA-

   40      

A1/A+

   70      

A2/A

   120      

A3/A-

   180      

Baa1/BBB+

   260      

Baa2/BBB

   360      

Baa3/BBB-

   610      

Ba1/BB+

   940      

Ba2/BB

   1350      

Ba3/BB-

   1766      

B1/B+

   2220      

B2/B

   2720      

B3/B-

   3490      

Caa-C/CCC+

   4770    Less than or equal to 11.62%    Less than or equal to 27.05%

Caa-C/CCC

   6500    Greater than 11.62% but less than or equal to 26%    Greater than
27.05% but less than or equal to 48.75%

Ineligible2

   N/A    Greater than 26%    Greater than 48.75%

 

1  The Bond Default Rating used from RiskCalc should be the LOWER (producing the
worse credit quality) of the 1-year or 5-year rating outputs. If a rating is
available from both Moody’s and S&P, the lower of such two ratings shall be
utilized.

2  Eligible Portfolio Investments with a Bond Default Rating of Caa-C shall be
divided into two sub-categories based on their Expected Default Frequencies as
outlined above and Portfolio Investments with a Rating Factor greater than 6500
are not eligible

 

      Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

APPROVED DEALERS AND APPROVED PRICING

Part A – Approved Dealers

Ares Capital

Babson Capital

Bank of America

Bank of Ireland

Bank of Montreal

Bank of New York

Bank of Nova Scotia

Bank of Tokyo

Barclays

BNP Paribas

Calyon

Cantor Fitzgerald

Caprock

CIBC

CIT

Citibank

Credit Suisse

CRT Capital Group LLC

CSFB

Deutsche Bank

Fifth Third Bank

Fortress

GE Capital

GFI

GMP Securities

Goldman Sachs

Golub

HSBC

Imperial Capital LLC

Jefferies

JP Morgan

Keybank

Lazard Freres & Co, LLC

Macquarie

Mizuho

Morgan Stanley

Madison Capital

Natixis

Newstar

Nomura Securities



--------------------------------------------------------------------------------

NXT

PNC Bank

R.W. Pressprich

Rabobank

RBC Capital Markets

Robert W. Baird & Co. Incorporated

Royal Bank of Canada

Royal Bank of Scotland

RBS/Citizens

Seaport Group

Silicon Valley Bank

SocGen

Societe Generale Securities

Stifel, Nicolaus & Company

SunTrust

TD Securities

UBS

Wells Fargo

Part B – Approved Pricing Services

Bank of America

Barclays Capital

Bank of Montreal – BMO

Bloomberg

BNP Paribas

Calyon

Cantor Fitzgerald

Caprock

Citibank

CSFB

Deutsche Bank

Fincad Model

GE Capital

Goldman Sachs & Company

GFI

HSBC

IDC

Imperial Capital LLC

Jeffries & Company

JP Morgan

Lazard Freres & Co, LLC

Macquaire

MarkIt Partners (LoanX)

Mizuho

Morgan Stanley

Natixis



--------------------------------------------------------------------------------

Nomura Securities International

PNC Bank

R.W. Pressprich

Rabobank

Reuters

Robert W. Baird & Co. Incorporated

Royal Bank of Canada

Royal Bank of Scotland

Seaport Group

Societe Generale Securities

Stifel, Nicolaus & Company

SunTrust

Super Derivatives

TD Securities

UBS, Inc.

Valuspread

Wells Fargo



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

COMMITMENTS

 

Lender

   Commitment      Applicable Percentage  

KeyBank National Association

   $ 50,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

INDUSTRY CLASSIFICATION GROUP LIST

 

1. Aerospace & Defense;

2. Automotive;

3. Banking, Finance, Insurance & Real Estate;

4. Beverage, Food & Tobacco;

5. Capital Equipment;

6. Chemicals, Plastics & Rubber;

7. Construction & Building;

8. Consumer goods: Durable;

9. Consumer goods: Non-durable;

10. Containers, Packaging & Glass;

11. Energy: Electricity;

12. Energy: Oil & Gas;

13. Environmental Industries;

14. Forest Products & Paper;

15. Healthcare & Pharmaceuticals;

16. High Tech Industries;

17. Hotel, Gaming & Leisure;

18. Media: Advertising, Printing & Publishing;

19. Media: Broadcasting & Subscription;

20. Media: Diversified & Production;

21. Metals & Mining;

22. Retail;

23. Services: Business;

24. Services: Consumer;

25. Software;

26. Sovereign & Public Finance;

27. Telecommunications;

28. Transportation: Cargo;

29. Transportation: Consumer;

30. Utilities: Electric;

31. Utilities: Oil & Gas;

32. Utilities: Water;

33. Wholesale.



--------------------------------------------------------------------------------

SCHEDULE 3.11

MATERIAL AGREEMENTS AND LIENS

Part A – Material Agreements

NFIC SPV LLC Facility:

Total amount outstanding: $28,005,875.91

Total amount available for borrowing: $87,500,000.00

 

  – Loan and Servicing Agreement, dated as of September 12, 2013, among NFIC SPV
LLC, as the borrower, NF Investment Corp., as the servicer and as the
transferor, Citibank, N.A., as the administrative agent, as the collateral
agent, as the lead arranger, and as the lender, and Wells Fargo Bank, National
Association, as the bank, as the backup servicer, as the collateral custodian
and as the collateral administrator.

 

  – Contribution Agreement, dated as of September 12, 2013, between NF
Investment Corp., as the contributor, and NFIC SPV LLC, as the contributee.

Part B – Liens

Liens created pursuant to the Security Documents.

Lien on the assets of NF Investment Corp. transferred to NFIC SPV LLC granted
pursuant to that certain Contribution Agreement, dated as of September 12, 2013,
between NF Investment Corp., as the contributor, and NFIC SPV LLC, as the
contributee.



--------------------------------------------------------------------------------

SCHEDULE 3.12(a)

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction

of

Organization

  

Description

of

Ownership

  

Financing
Subsidiary?

  

Subsidiary
Guarantor?

NFIC SPV LLC

   Delaware limited liability company    100% of membership interests are held
by the Borrower    Yes    No



--------------------------------------------------------------------------------

SCHEDULE 3.12(b)

INVESTMENTS

Securities Accounts:

 

Account Bank

   Account Number

State Street Bank and Trust Company

   CRC5

Deposit Accounts:

 

Account Bank

   Account Number

State Street Bank and Trust Company

   10239770

State Street Bank and Trust Company

   10403640



--------------------------------------------------------------------------------

SCHEDULE 6.08

TRANSACTIONS WITH AFFILIATES

A Personnel Agreement between CGMSIM and Carlyle Employee Co., an affiliate of
CGMSIM, pursuant to which Carlyle Employee Co. will provide CGMSIM with access
to the investment professionals for the CGMSIM Investment Team.

A Sub-Administration Agreement between CGMSFA and Carlyle Employee Co., pursuant
to which Carlyle Employee Co. will provide CGMSFA with access to certain legal,
operations, financial, compliance, accounting, internal audit (to the extent
internal audit performs a role in our Sarbanes-Oxley internal control
assessment), clerical and administrative personnel that presently support the
CGMSIM Investment Team and CGMSFA will reimburse Carlyle Employee Co. for its
allocable portion of the compensation of any personnel, other than legal
department personnel, that Carlyle Employee Co. provides for its use.

A Sub-Administration Agreement between CGMSFA and CELF, pursuant to which CELF
will provide CGMSFA with access to compliance personnel and CGMSFA will
reimburse CELF for its allocable portion of the compensatory distributions made
and compensation paid to such personnel.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                  
                                      

 

2. Assignee:                                  
                                      

  [and is an Affiliate of [identify Lender]1]

 

3. Borrower:   NF Investment Corp.

 

4. Administrative Agent: KeyBank National Association, as the administrative
agent under the Credit Agreement.

 

1  Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: The Senior Secured Revolving Credit Agreement dated as of
March 27, 2014, among NF Investment Corp., the Lenders parties thereto and
KeyBank National Association, as Administrative Agent

 

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of

Commitment/Loans2

$

   $    %

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent By:       Title:

 

KEYBANK NATIONAL ASSOCIATION, as Issuing Bank By:       Title: [Consented to:]4
NF INVESTMENT CORP. By:       Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only when the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representative and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, email or other electronic method of transmission shall be effective as
deliver of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

[See Attached]

 

B-1



--------------------------------------------------------------------------------

 

NF Investment Corp

Prepared by NF Investment Corp

BORROWING BASE CERTIFICATE

  LOGO [g725929cm187.jpg]

 

DETERMINATION DATE

                     6/20/14    Un Called Capital Pledge In Place              
    Yes   

FACILITY LIMIT-

                $ 50,000,000   

Aggregate Outstanding Loan Balance

                $ 0   

Less: Ineligible Portfolio Investments

                $ 0   

Less: Excess Concentration Amount

                $ 0   

Ending Portfolio Loan Balance

                $ 0   

BORROWING BASE CALCULATION:

                                    Balance      Advance Rate              

Portfolio Investments

   Quoted      Unquoted      Quoted     Unquoted     Ending Balance     

Cash, Cash Equivalents and Short Term Government Securities

   $ 0       $ 0         100 %      N/A      $ 0      

Long-Term Government Securities

   $ 0       $ 0         95 %      N/A      $ 0      

First Lien Bank Loans

   $ 0       $ 0         75 %      65 %    $ 0      

Covenant Lite Loans

   $ 0       $ 0         70 %      60 %    $ 0      

Second Out Loans

   $ 0       $ 0         65 %      55 %    $ 0      

First Lien Cash Pay High Yield Securities

   $ 0       $ 0         65 %      55 %    $ 0      

Second Lien Bank Loans

   $ 0       $ 0         45 %      45 %    $ 0      

Second Lien Cash Pay High Yield Securities

   $ 0       $ 0         45 %      45 %    $ 0                         

Borrowing Base:

                   $ 0   

Adjusted Borrowing Base (Borrowing Base less Cash. Cash Equivalents and Short
Term Govt. Securities):

   

  $ 0                         

Borrowing Base Deficiency: (Covered Debt Amount > Borrowing Base)

  

    No Deficiency                         

Covered Debt Amount

             $ 0   

(+) Revolving Credit Exposures

  

          $ 0   

(+) Other Covered Indebtedness

  

          $ 0   

(-) LC Exposures (fully Cash Collateralized

  

          $ 0   

Adjusted Covered Debt Balance (Covered Debt less Cash, Cash Equivalents and
Short Term Govt. Securities):

   

  $ 0   

Borrowing Base Equity Test

                  

Actual Equity:

                   $ 34,000,000   

(+) Uncalled Capital Pledge

                   $ 34,000,000   

(+) Value of all Eligible Portfolio Investments

  

          $ 0   

(-) Revolving Credit Exposure

  

          $ 0   

Required Equity:

                  

$34,000,000

   Prior to release of UnCalled Capital Pledge           $ 34,000,000   

$25,000,000

   Upon release of Uncalled Capital Pledge                                  
PASS   

Revolving Credit Exposure

                  

Advances Outstanding at Beginning of the Remittance Period

  

   

Beginning of the Remittance Period

  

    $ 0   

Current Balance of Advances (as of determination date)

  

    $ 0   

Current Swingline Exposure (Sublimit $10MM max)

  

    $ 0   

Current LC Exposure (Sublimit $5MM max)

  

    $ 0   

Total Advances/Prepayments during Current Period (no including current
Advance/Prepayment request)

  

  $ 0   

Current Advance Request

                   $ 0   

Current Prepayment Request

                   $ 0   

Total Current Revolving Credit Exposure

  

          $ 0                         

COLLATERAL QUALITY TESTS

                     PASS   

WEIGHTED AVERAGE LIFE TEST

  

            PASS   

(a)    Current

                     0.00 yrs   

(b)    Required

                     7.00 yrs   

WEIGHTED AVERAGE SPREAD TEST

  

            PASS   

(a)    Current

                     0.00 % 

(b)    Required

                     3.50 % 

WEIGHTED AVERAGE RATING FACTOR TEST

  

      PASS   

(a)    Current

                     0   

(b)    Required

                     4,000   

Reference is hereby made to that certain SENIOR SECURED REVOLVING
CREDITAGREEMENT is made as of [ENTER DATE] by and among: NF INVESTMENT CORP, as
borrower (together with its permitted successors and assigns, the “Borrower”);
the LENDERS from time to time party hereto; KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NATIONAL ASSOCIATION as administrative agent for the Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
assigns, the “Administrative Agent”), U.S. BANK NATIONAL ASSOCIATION, as
collateral agent for the Secured Parties (as hereinafter defined) (in such
capacity, together with its successors and assigns, the “Collateral Agent”);
STATE STREET BANK AND TRUST COMPANY, as custodian (in such capacity, together
with its successors and assigns, the “Custodian”); as amended, restated,
supplemented or otherwise modified in accordance with the terms thereof prior to
the date hereof, the “Agreement”). Capitalized terms used in this Certificate
without definition have the meanings specified in the Agreement. To induce each
Lender to make a Loan , each Borrower hereby jointly and severally represents
and warrants to the Lenders that the information set forth herein is accurate
and complete as of the date set forth.

By: NF Investment Corp

 

            

 

 

Signature

     Date           

Print Name

               

Title

    



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING REQUEST

Date:                    ,             

To: KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of March 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
NF Investment Corp., a Maryland corporation (the “Borrower”), the financial
institutions party thereto as Lenders, and KeyBank National Association, as the
Administrative Agent. Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

The undersigned hereby requests (select one):

¨ A Borrowing of Committed Loans        ¨ A conversion or continuation of Loans

1.     On              (a Business Day).

2.     In the amount of             .

3.     Comprised of                         .

        [Type of Borrowing requested]

4.     To Borrower’s account number                      located at
                            .

[Attached hereto as Annex 1 is a true and correct Borrowing Base Certificate
after giving effect to the Borrowing requested hereunder.]

 

NF INVESTMENT CORP. By:     Name:     Title:    

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COLLATERAL REPORT

[See Attached]

 

D-1



--------------------------------------------------------------------------------

  

NF Investment Corp

Prepared by NF Investment Corp

COLLATERAL REPORT

   LOGO [g725929cm187.jpg]           

 

Closing Date

        3/26/14     

Commitment Termination Date

        3/26/17     

Final Maturity Date

        3/26/20     

6-month expiration period

        9/26/14     

Remittance Period Beginning on

        3/26/14     

Remittance Period Ending on

        5/31/14     

Determination Date (monthly reporting / advance date / prepayment date)

  

     6/20/14     

Payment Date

        6/20/14     

Reporting Date

        4/20/14     

Days during Remittance period

        66     

Amortization Period

        No     

UnCalled Capital Pledge

        Yes     

Most Recent Fiscal Qtr

        12/31/2013             

FINANCIAL COVENANTS

        PASS             

(a) Minimum Shareholders’ Equity

        PASS      As of:

Current

      $ 34,000,000.00      31-Dec 

Required (sum of a + b)

      $ 34,000,000.00     

(a) $34,000,000

      $ 34,000,000.00     

(b) 25% of proceeds from any Equity Sales

      $ 0.00             

(b) Asset Coverage Ratio

        PASS      As of:

Current (a-b/c)

        0.00 %    31-Dec 

(a) Value of total assets

      $ 0.00     

(b) liabilities and indebtedness not represented by Senior Securities

      $ 0.00     

(c) Aggregate amount of senior securities representing indebtedness

      $ 0.00     

Required

        200.00 %           

(c) Liquidity Test

        Pass             

Current (sum of a + b)

      $ 0     

(a) Aggregate Value of Portfolio Investments that are Cash (or cash equivalent)

  

   $ 0     

(b) Relevant Available Funds that can be converted into Cash

      $ 0             

Adjusted Covered Debt Amount >85% of Adjusted Borrowing Base

  

     NO     

Under 10% of Covered Debt Balance

      $ 0.00     

Under 10% of Covered Debt Balance for 30 Business Days (Yes/No)

  

     NO             

(d) Interest Coverage Ratio (a/b)

        PASS      As of:         31-Dec 

Current

        0.00 %           

(a) Consolidated EBITDA - sum of current and 2 prior months

  

   $ 0     

current month

      $ 0     

1 month prior

      $ 0     

2 months prior

      $ 0     

(b) Consolidated Interest Charges

      $ 0     

current month

      $ 0     

1 month prior

      $ 0     

2 months prior

      $ 0     

Prior Quarter Calculation

        0.00 %   

Required

     Current Qtr:         100.00 %         Last Two Qtrs:         125.00 %   

 

Reference is hereby made to that certain SENIOR SECURED REVOLVING
CREDITAGREEMENT is made as of [ENTER DATE] by and among: NF INVESTMENT CORP, as
borrower (together with its permitted successors and assigns, the “Borrower”);
the LENDERS from time to time party hereto; KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NATIONAL ASSOCIATION as administrative agent for the Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
assigns, the “Administrative Agent”), U.S. BANK NATIONAL ASSOCIATION, as
collateral agent for the Secured Parties (as hereinafter defined) (in such
capacity, together with its successors and assigns, the “Collateral Agent”);
STATE STREET BANK AND TRUST COMPANY, as custodian (in such capacity, together
with its successors and assigns, the “Custodian”); as amended, restated,
supplemented or otherwise modified in accordance with the terms thereof prior to
the date hereof, the “Agreement”). Capitalized terms used in this Certificate
without definition have the meanings specified in the Agreement. To induce each
Lender to make a Loan , each Borrower hereby jointly and severally represents
and warrants to the Lenders that the information set forth herein is accurate
and complete as of the date set forth .

 

By:   

NF Investment Corp

 

 

     

 

 

Signature

 

 

      Date  

Print Name

 

 

        Title      



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PREPAYMENT NOTICE

Date:                     ,             

To: KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of March 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
NF Investment Corp., a Maryland corporation (the “Borrower”), the financial
institutions party thereto as Lenders, and KeyBank National Association, as the
Administrative Agent. Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

Pursuant to Section 2.10(e) of the Credit Agreement, the Borrower hereby
provides notice to the Administrative Agent of the following prepayment of
Loans:

1. Prepayment date                      (a Business Day).5

2. In the amount of                     .

3. [Attached hereto as Annex 1 is a reasonably detailed calculation of the
amount of such prepayment.]6

 

NF INVESTMENT CORP. By:     Name:     Title:    

 

5  Notice of the prepayment shall be provided: (i) in the case of prepayment of
a Eurocurrency Borrowing (other than in the case of a prepayment pursuant to
Section 2.10(d)) of the Credit Agreement, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of a Syndicated ABR Borrowing (other than in the case of a
prepayment pursuant to Section 2.10(d)) of the Credit Agreement, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment,
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
New York City time, on the date of prepayment, or (iv) in the case of any
prepayment pursuant to Section 2.10(d) of the Credit Agreement, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.

6  Bracketed language should only be included to the extent such prepayment is a
mandatory prepayment pursuant to Section 2.10(c) or (d) of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

[Annex 1]

 

E-2